Name: Commission Decision (EU) 2016/1945 of 14 October 2016 on equivalences between categories of driving licences (notified under document C(2016) 6517) (Text with EEA relevance )
 Type: Decision
 Subject Matter: European Union law;  transport policy;  technology and technical regulations;  economic geography
 Date Published: 2016-11-09

 9.11.2016 EN Official Journal of the European Union L 302/62 COMMISSION DECISION (EU) 2016/1945 of 14 October 2016 on equivalences between categories of driving licences (notified under document C(2016) 6517) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/126/EC of the European Parliament and of the Council of 20 December 2006 on driving licences (1), and in particular the first subparagraph of Article 13(1) thereof, Whereas: (1) Directive 2006/126/EC provides that all driving licences issued by Member States should be mutually recognised. The principle of mutual recognition should also apply to driving licences issued before the date of application of this principle. (2) The principle of mutual recognition of driving licences entails full recognition of all entitlements which have been granted to a licence holder in accordance with national provisions in force at the time. (3) Directive 2006/126/EC provides that the Member States should establish equivalences between the categories of driving licences issued before the implementation of that Directive and those defined in Article 4 thereof. Those equivalences should receive the agreement of the Commission in a legally binding form. (4) Since the adoption of Commission Decision 2014/209/EU (2), Germany, France, Croatia and the Netherlands have notified corrections to the tables of equivalences set out in the Annex to that Decision. The Commission has examined those corrections and can agree to them. The tables of equivalence should therefore be modified accordingly. (5) Decision 2014/209/EU should be repealed, HAS ADOPTED THIS DECISION: Article 1 This Decision shall apply to all valid driving licences issued by the Member States which are in circulation. Article 2 The Commission agrees with the tables of equivalences between categories of driving licences, which have been issued in Member States before the implementation of Directive 2006/126/EC, and the harmonised categories of driving licences as defined in Article 4 of that Directive, as set out in the Annex to this Decision. Article 3 The Commission agrees that: (a) the categories of driving licences which have been issued before the implementation of Directive 2006/126/EC entitle the holder to drive vehicles of the corresponding categories as described in the Annex to this Decision without exchange of the driving licence; (b) certain restrictions apply, as provided for in the relevant entitlement in the Annex; (c) on exchange of a driving licence to a European Union model driving licence as described in Annex I to Directive 2006/126/EC, the equivalent entitlement is granted as described in the Annex to this Decision. Article 4 Decision 2014/209/EU is repealed. Article 5 This Decision is addressed to the Member States. Done at Brussels, 14 October 2016. For the Commission Violeta BULC Member of the Commission (1) OJ L 403, 30.12.2006, p. 18. (2) Commission Decision 2014/209/EU of 20 March 2014 on equivalences between categories of driving licences (OJ L 120, 23.4.2014, p. 1). ANNEX Codes which are used in this Annex indicate the restriction of corresponding entitlements are harmonised European Union codes as specified in Annex I to Directive 2006/126/EC. MODELS ISSUED IN BELGIUM Model Belgium 1 (B1) Issued in Belgium from 1 January 1967 to 31 December 1988 Description: The model appears in one of the following languages: Dutch, French and German. Differences as regards colour and printing of the model exist. Pink paper model (105/222 mm) with six pages. Table of equivalences Categories of model B1 Corresponding categories Notes A AM, A1, A2, A B AM, A1, A2, A, B, BE B* AM, A1, A2, A, B, BE 1 C A1, A2, A, B, BE, C1, C1E, C, CE D A1, A2, A, B, BE, C1, C1E, C, CE, D1, D1E, D, DE AF AM, A1, A2, A with EU codes for adapted vehicles 2 BF B with EU codes for adapted vehicles 2 Additional information: 1. B* for vehicles of category B used as taxi, for car hire, staff transport, etc. 2. To be entitled to drive vehicles of category AF and/or BF, the validation of category A and/or B was required, as well as of category F, as well as the indication of the number of the registration plate on the licence. Model Belgium 2 (B2) Issued in Belgium from 1 January 1989 to 30 September 1998 Description: The model appears in one of the following languages: Dutch, French and German. Differences as regards colour and printing of the model exist. Pink paper model (106/222 mm) with six pages. Table of equivalences Categories of model B2 Corresponding categories (A3) AM A2 AM, A1, A2, A A1 AM, A1, A2, A B AM, B BE AM, B, BE C AM, B, C1, C CE AM, B, BE, C1, C1E, C, CE D AM, B, D1, D DE AM, B, BE, D1, D1E, D, DE Model Belgium 3 (B3) Issued in Belgium since 1 January 1998 Description: The model appears in one of the following languages: Dutch, French and German. Pink paper model (106/222 mm) with six pages. Table of equivalences Categories of model B3 Corresponding categories (A3) AM (G)  (A<) AM, A1, A2 A AM, A1, A2, A B AM, B BE AM, B, BE C1 AM, B, C1 C1E AM, B, BE. C1, C1E C AM, B, C1, C CE AM, B, BE, C1, C1E, C, CE D1 AM, B, D1 D1E AM, B, BE, D1, D1E D AM, B, D1, D DE AM, B, BE, D1, D1E, D, DE Model Belgium 4 (B4) Issued in Belgium since 1 July 2010 Description: The model appears in one of the following languages: Dutch, French and German. Pink polycarbonate card model, manufactured in accordance with the provisions of Annex I of Directive 2006/126/EC. Table of equivalences Categories of model B4 Corresponding categories (A3) AM (G)  (A<) AM, A1, A2 A AM, A1, A2, A B AM, B BE AM, B, BE C1 AM, B, C1 C1E AM, B, BE. C1, C1E C AM, B, C1, C CE AM, B, BE, C1, C1E, C, CE D1 AM, B, D1 D1E AM, B, BE, D1, D1E D AM, B, D1, D DE AM, B, BE, D1, D1E, D, DE MODELS ISSUED IN BULGARIA Model Bulgaria 1 (BG1) Issued in Bulgaria from 1 January 2010 to 19 January 2013 Description: In conformity with Directive 2006/126/EC. Table of equivalences Categories of model BG1 Corresponding categories M AM A1 A1  A2 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Tr6  Ttm  Tkt  MODELS ISSUED IN THE CZECH REPUBLIC Model Czech Republic 1 (CZ1) Issued in the Czech Republic from 1 January 2001 to 30 April 2004 Description: Material: Multi-coloured banknote paper, enclosed in plastic. Circular holographic image (with CZ in the centre) in laminate overlaps photograph at lower left. Photo: 35 mm Ã  45 mm affixed in the frame space on the front side with an official stamp including the name of the issuing authority and the state coat of arms. Validity of driving licence: up to lifetime. This model has to be exchanged by 31 December 2013. Table of equivalences Categories of model CZ1 Corresponding categories AM AM A1 AM, A1 A (age 18 and above) AM, A1, A2 A (age 21 and above) AM, A1, A2, A B1 AM, B1 B AM, B1, B BE AM, B1, B, BE C1 AM, B1, B, C1 C1E AM, B1, B, BE, C1, C1E C AM, B1, B, C1, C CE AM, B1, B, BE, C1, C1E, C, CE D1 AM, B1, B, D1 D1E AM, B1, B, BE, D1, D1E D AM, B1, B, D1, D DE AM, B1, B, BE, D1, D1E, D,DE T (national category agricultural tractors)  Model Czech Republic 2 (CZ2) Issued in the Czech Republic since 1 May 2004 Description: Material: Polycarbonate plastic card size ID1  54 Ã  86 mm (credit-card size) with the words Ã IDIÃ SKÃ  PRÃ ®KAZ and the country name Ã ESKÃ  REPUBLIKA at top. The words MODEL EVROPSKÃ CH SPOLEÃ ENSTVÃ  and DRIVING LICENCE in EU languages appears at the right side of the card. The distinguishing sign of the Member State issuing the licence (CZ), printed in negative in a blue rectangle and encircled by twelve yellow stars appears at the upper left corner of the card. Laser engraved personal data including photo and signature of the holder. Positive high relief embossing with guilloches and letters CZ on both sides of the card. Logo with letters CZ at the right upper corner of the front side in optically variable ink changing between gold and green colour. Changeable image at the right bottom corner of the front side displays photo of the holder and driving licence number (the same as in the field 5). Validity of driving licence: 10 years Table of equivalences Categories of model CZ2 Corresponding categories AM AM A1 AM, A1 A (age 18 and above) AM, A1, A2 A (age 21 and above) AM, A1, A2, A B1 AM, B1 B AM, B1, B BE AM, B1, B, BE C1 AM, B1, B, C1 C1E AM, B1, B, BE, C1, C1E C AM, B1, B, C1, C CE AM, B1, B, BE, C1, C1E, C, CE D1 AM, B1, B, D1 D1E AM, B1, B, BE, D1, D1E D AM, B1, B, D1, D DE AM, B1, B, BE, D1, D1E, D, DE T (national category agricultural tractors)  MODELS ISSUED IN DENMARK Model Denmark 1 (DK1) Issued in Denmark until 30 April 1986 Description: The model is pink, with four pages. Table of equivalences Categories of model DK1 Corresponding categories Notes A1 AM, A1, A2, A 1 A2 AM, A1, A2, A 1 B AM, B1, B 2 BE BE C C1, C CE C1E, CE D D1, D DE D1E, DE Additional information: 1. The Danish category A1 is a motorcycle without sidecar and A2 is motorcycle with sidecar. Those categories are therefore not corresponding to the subcategories A1 and A2 as defined in Directive 2006/126/EC. Entitlement to drive with the Danish category A1 is restricted to motorcycles without a sidecar, and A2 is restricted to motorcycles with sidecar. Holders of the Danish category A1 and/or A2 are entitled to obtain full AM, A1, A2, and A in other Member States. 2. Holders of the Danish category B are also authorized to drive motor tricycles. This model is no longer valid for driving in Denmark, since a mandatory exchange of all licences was imposed in the years 1991 to 1993. Nevertheless, the licence can be renewed to a new driving licence issued by Denmark and has to be recognised by other Member States until 19 January 2033. Model Denmark 2 (DK2) Issued in Denmark from 1 May 1986 to 30 June 1996 Description: the model contains pink and beige lines, four pages. Table of equivalences Categories of model DK2 Corresponding categories Notes A1 AM, A1, A2, A 1 A2 AM, A1, A2, A 1 B AM, B1, B 2 BE BE C C1, C CE C1E, CE D D1, D DE D1E, DE Additional information: 1. The Danish category A1 is motorcycle without sidecar, and A2 is a motorcycle with sidecar. Those categories are therefore not corresponding to the subcategories A1 and A2 as defined in Directive 2006/126/EC. Entitlement to drive with the Danish category A1 is restricted to motorcycles without a sidecar, and A2 is restricted to motorcycles with sidecar. Holders of the Danish category A1 and/or A2 are entitled to obtain full AM, A1, A2, and A in other Member States. 2. Holders of the Danish category B are also authorized to drive motor tricycles. Model Denmark 3 (DK3) Issued in Denmark from 1 July 1996 to 13 April 1997 Description: Model with pink and beige lines, four pages. Table of equivalences Categories of model DK3 Corresponding categories Notes A (small motorcycle) AM, A1, 1 A (large motorcycle) AM, A1, A2, A 2 B AM, B1, B 3 BE BE C C1, C CE C1E, CE D D1, D DE D1E, DE Additional information: 1. Holders of the Danish category A (small motorcycle) are authorized to drive: (a) Two-wheeled motorcycle without sidecar with a power/weight (plus water, oil and fuel) ratio not exceeding 0,16 kW/kg and power not exceeding 25 kW. (b) Two-wheeled motorcycle with sidecar with a power/weight (plus water, oil and fuel) ratio not exceeding 0,16 kW/kg. (c) Motor tricycles. (d) Vehicles mentioned under (a), (b) and (c) with trailer. (e) Large moped. 2. Holders of the Danish category A (large motorcycle) are authorized to drive: (a) Vehicles as mentioned under point 1. (b) Two-wheeled motorcycle without sidecar with a power/weight (plus water, oil and fuel) ratio exceeding 0,16 kW/kg or power exceeding 25 kW. (c) Two-wheeled motorcycle with sidecar with a power/weight (plus water, oil and fuel) ratio exceeding 0,16 kW/kg. (d) Vehicles mentioned under (b) and (c) with trailer. 3. Holders of the Danish category B are also authorized to drive motor tricycles Model Denmark 4 (DK4) Issued in Denmark since 14 April 1997 Description: Plastic card model according to Annex Ia of Council Directive 91/439/EEC (1). Table of equivalences Categories of model DK4 Corresponding categories Notes A (small motorcycle) AM, A1 1 A (large motorcycle) AM, A1, A2, A 2 B AM, B1, B 3 BE BE C C1, C CE C1E, CE D D1, D DE D1E, DE Additional information: 1. Holders of the Danish category A (small motorcycle) are authorized to drive: (a) Two-wheeled motorcycle without sidecar with a power/weight (plus water, oil and fuel) ratio not exceeding 0,16 kW/kg and power not exceeding 25 kW. (b) Two-wheeled motorcycle with sidecar with a power/weight (plus water, oil and fuel) ratio not exceeding 0,16 kW/kg. (c) Motor tricycles. (d) Vehicles mentioned under (a), (b) and (c) with trailer. (e) Large moped. 2. Holders of the Danish category A (large motorcycle) are authorized to drive: (a) Vehicles as mentioned under point 1. (b) Two-wheeled motorcycle without sidecar with a power/weight (plus water, oil and fuel) ratio exceeding 0,16 kW/kg or power exceeding 25 kW. (c) Two-wheeled motorcycle with sidecar with a power/weight (plus water, oil and fuel) ratio exceeding 0,16 kW/kg. (d) Vehicles mentioned under (b) and (c) with trailer. 3. Holders of the Danish category B are also authorized to drive motor tricycles. The date of first issue of driving licence categories that were issued before 1 May 1986 cannot be traced back. In such cases, the symbol < or  ¤ may appear in column 10 on the licence, accompanied by a certain year, indicating that the category was issued before or in that year. Until 19 January 2013 the Danish rules for entitlement to drive small mopeds are as follows: The following each entitles a person to drive a small moped in Denmark: (a) a moped certificate, (b) a driving licence for driving a tractor, or (c) being 18 years of age or above. MODELS ISSUED IN GERMANY Model Germany 1 (D1) Issued in Germany until 31 March 1986 (in particular cases the date of issue may be after 31 March 1986) Description: Grey, four pages. A variety of differences as regards colour and form of the model may occur in practice, since this model has been issued for over 40 years. Models issued in the Land of Saarland may have a different size and are bilingual (German and French). Table of equivalences Categories of model D1 Corresponding categories Notes 1 AM, A1, A2, A 1 1 beschrÃ ¤nkt auf LeichtkraftrÃ ¤der: 1.4.1980-31.3.1986 AM, A1 7 2 AM, A1, A B, BE, C1, C1E, C, CE 2, 3, 5, 8 3 AM, A1, A, B, BE, C1, C1E 3, 4, 5, 9 4 AM 6 5  Additional information: Further entitlements of a very specific and limited kind, which are not displayed in the tables, may emerge. In the rare circumstance that such a case does occur, German issuing authorities will have to be contacted in case of doubt about the scope of a particular entitlement. 1. If a Klasse 1 licence was obtained before 1 December 1954 (before 1 October 1960 in the Land of Saarland), the holder is entitled to drive category B in addition, without having to exchange the licence. 2. If the holder of a Klasse 2 entitlement had his 50th birthday before 1 January 2000, his entitlement ceased to be valid on 31 December 2000. In case this licence holder exchanged his licence for a new model before 1 January 2001, the period of validity and the periodicity of medical examination for the new model apply. If a holder turns 50 after 31 December 1999, he has to exchange his licence for a new model on his 50th birthday at the latest and thereafter a period of validity of five years applies. 3. If a Klasse 2 or a Klasse 3 licence was obtained before 1 December 1954 (before 1 October 1960 in the Land of Saarland), the holder is entitled to drive category A in addition. If a Klasse 2 or a Klasse 3 licence was obtained after the above dates but before 1 April 1980, it entitles the holder to drive category A1 in addition. 4. The holder of a Klasse 3 licence is also entitled to drive the following vehicle: CE 79 (C1E > 12 t, L  ¤ 3) (= not more than three axles in total). 5. The holder of a licence of Klasse 3 is entitled to drive buses without passengers on domestic territory with a maximum weight of no more than 7,5 t. The holder of a licence of Klasse 2 is entitled to drive buses without passengers on domestic territory. 6. Where a Klasse 4 entitlement was granted before 1 December 1954 (before 1 October 1960 in the Land of Saarland) it is not a national category only but entitles the holder to drive the following categories: A, B. In case a Klasse 4 licence was issued after the above dates, but before 1 April 1980, it entitles the holder to drive category A1. 7. A1 is also valid for category A1 motorcycles with a power/weight ratio above 0,1 kW/kg (code 79.05) 8. A1 is also valid for A1 motorcycles with a power/weight ratio above 0,1 kW/kg (code 79.05). A is restricted to tricycles (code 79.03) and tricycles combined with a trailer having a maximum authorized mass not exceeding 750 kg (code 79.04). BE is also valid for category BE vehicle where the maximum authorized mass of the trailer exceeds 3 500 kg (code 79.06) 9. A1 and A is restricted to tricycles (code 79.03) and tricycles combined with a trailer having a maximum authorized mass not exceeding 750 kg (code 79.04). BE is also valid for category BE vehicle where the maximum authorized mass of the trailer exceeds 3 500 kg (code 79.06). Model Germany 2 (D2) Issued in the German Democratic Republic until 1969 Description: Grey model with four pages. A statutory amendment, which took effect on 1 April 1957, changed the scope and the definitions of categories. Hence two tables of equivalences are required for this model. D2a: Model issued until 31 March 1957 Table of equivalences Categories of model D2a Corresponding categories Notes 1 AM, A1, A2, A, B 2 AM, A1, A2, A, B, BE, C1, C1E, C, CE 1, 3, 4, 5 3 AM, A1, A2, A, B, BE, C1, C1E, C 2, 3, 4, 5 4 AM, A1, A2, A, B 4 D2b: Model issued from 1 April 1957 to 1969. Table of equivalences Categories of model D2b Corresponding categories Notes 1 AM, A1, A2, A 2 AM, A1, B 4 3 AM, A1 6 4 AM, A1, B, BE, C1, C1E 2, 3, 4, 5 5 AM, A1, B, BE, C1, C1E, C, CE 1, 3, 4, 5 Additional information: Further entitlements of a very specific and limited kind, which are not displayed in the tables, may emerge. In the rare circumstance that such a case does occur, German issuing authorities will have to be contacted in case of doubt about the scope of a particular entitlement. 1. If the holder of a Klasse 2 entitlement issued before 1 April 1957 or of a Klasse 5 entitlement issued after 31 March 1957 had his 50th birthday before 1 January 2000, his entitlement ceased to be valid on 31 December 2000. In case this licence holder exchanged his licence for a new model before or on 1 January 2001, the period of validity and the periodicity of medical examination for the new model apply. If a holder turns 50 after 31 December 1999, he has to exchange his licence for a new model on his 50th birthday at the latest and thereafter a period of validity of five years applies. 2. The holder of a Klasse 3 licence issued before 1 April 1957 (D2a) and of a Klasse 4 licence issued after 31 March 1957 (D2b) is also entitled to drive the following vehicle: CE 79 (C1E > 12 t, L  ¤ 3) (= not more than three axles in total). 3. The holder of a licence of Klasse 3 issued before 1 April 1957 (D2a) or Klasse 4 issued after 31 March 1957 (D2b), is entitled to drive buses without passengers with a maximum weight of less than 7,5 t, also in international traffic. The holder of a licence of Klasse 2 issued before 1 April 1957 (D2a) or Klasse 5 issued after 31 March 1957 (D2b), is entitled to drive buses without passengers on domestic territory. 4. A holder of a Klasse 2, Klasse 3 or Klasse 4 licence of model D2a or of a Klasse 2, Klasse 4 or Klasse 5 licence of model D2b, which has been issued before 1 December 1954, is entitled to drive category A. 5. BE is also valid for category BE vehicle where the maximum authorized mass of the trailer exceeds 3 500 kg (code 79.06). 6. A1 is also valid for A1 motorcycles with a power/weight ratio above 0,1 kW/kg (code 79.05). Model Germany 3 (D3) Issued in the German Democratic Republic from 1969 to 31 May 1982 Description: Licence book with 12 pages, grey cover. Table of equivalences Categories of model D3 Corresponding categories Notes 1 AM, A1, A2, A 5 2 AM, B 4, 5, 7 3 AM 7 4 AM, B, BE, C1, C1E 2, 3, 4, 7, 8 5 AM, A1, A, B, BE, C, C1, C1E, CE 1, 3, 4, 7, 8, 9 § 6 StVZO, § 85 StVZO  7 Additional information: Further entitlements of a very specific and limited kind, which are not displayed in the tables, may emerge. In the rare circumstance that such a case does occur, German issuing authorities will have to be contacted in case of doubt about the scope of a particular entitlement. 1. If the holder of a Klasse 5 entitlement had his 50th birthday before 31 December 1999, his entitlement ceased to be valid on 1 January 2000. In case this licence holder exchanged his licence for a new model before 1 January 2001 the period of validity and the periodicity of medical examination for the new model applies. If a holder turns 50 after 31 December 1999, he has to exchange his licence for new model on his 50th birthday at the latest and thereafter a period of validity of five years applies. 2. The holder of a Klasse 4 licence is also entitled to drive the following vehicle: CE 79 (C1E > 12 t, L  ¤ 3) (= not more than three axles in total). 3. The holder of a licence of Klasse 4 is entitled to drive buses without passengers on domestic territory with a maximum weight of no more than 7,5 t. The holder of a driving licence of Klasse 5, is entitled to drive buses without passengers on domestic territory. 4. A holder of a Klasse 2, 4 or 5 licence which has originally been issued before 1 December 1954, is entitled to drive unrestricted category A. 5. Where a Klasse 1 was issued before 1 April 1957, the holder is only entitled to drive category B. 6. Where a Klasse 2 licence was issued before 1 December 1954, the holder is entitled to drive B 79. 7. Where a holder of Klasse 2, 3, 4 or 5, or according to § 6 StVZO or § 85 StVZO, has obtained his licence before 1 April 1980, he is entitled to drive category A1 in addition. 8. BE is also valid for category BE vehicle where the maximum authorized mass of the trailer exceeds 3 500 kg (code 79.06). 9. A1 and A are restricted to tricycles (code 79.03). Model Germany 4 (D4) Issued in the German Democratic Republic from 1 June 1982 to 2 October 1990 Description: Bright pink paper model, four pages. Table of equivalences Categories of model D4 Corresponding categories Notes A AM, A1, A2, A 4 B AM, A1, A, B, BE, C1, C1E 2, 3, 5, 6 C AM, A1, A, B, BE, C1, C1E, C 1, 3, 5, 6 D AM, A1, A, B, BE, C1, C1E, D 1, 5, 6 BE AM, A1, A, B, BE, C1, C1E 2, 3, 5, 6 CE AM, A1, A, B, BE, C1, C1E, C, CE 1, 5, 6 DE AM, A1, A, B, BE, C1, C1E, D, DE 1, 5, 6 Additional information: Further entitlements of a very specific and limited kind, which are not displayed in the tables, may emerge. In the rare circumstance that such a case does occur, German issuing authorities will have to be contacted in case of doubt about the scope of a particular entitlement. 1. If the holder of a Klasse C, CE, D and DE entitlement had his 50th birthday before 1 January 2000, his entitlement ceased to be valid on 31 December 2000. In case this licence holder exchanged his licence for a new model before 1 January 2001 the period of validity and the periodicity of medical examination for the new model applies. If a holder turns 50 after 31 December 1999, he has to exchange his licence for new model on his 50th birthday at the latest and thereafter a period of validity of five years applies. 2. The holder of a Klasse B and BE licence is also entitled to drive the following vehicle: CE 79 (C1E > 12 t, L  ¤ 3) (= not more than three axles in total). 3. The holder of a licence of Klasse B and BE is entitled to drive buses without passengers on domestic territory with a maximum weight of no more than 7,5 t. The holder of a licence of Klasse C is entitled to drive buses without passengers on domestic territory. 4. A1 is also valid for category A1 motorcycles with a power/weight ratio above 0,1 kW/kg (code 79.05). 5. A1 and A are restricted to tricycles (code 79.03). 6. BE is also valid for category BE vehicle where the maximum authorized mass of the trailer exceeds 3 500 kg (code 79.06). Model Germany 5 (D5) Issued in Germany from 1 April 1986 to 31 December 1998 Description: Bright Pink paper model with six pages. Table of equivalences Categories of model D5 Corresponding categories Notes 1 AM, A1, A2, A 2, 7 1a AM, A1, A2, A 7 1b AM, A1 7 2 AM, A1, A, B, BE, C1, C1E, C, CE 1, 3, 5, 8, 9 3 AM, A1, A, B, BE, C1, C1E 3, 4, 5, 8, 9 4 AM 6 5 AM Additional information: Further entitlements of a very specific and limited kind, which are not displayed in the tables, may emerge. In the rare circumstance that such a case does occur, German issuing authorities will have to be contacted in case of doubt about the scope of a particular entitlement. 1. Where the holder of a Klasse 2 entitlement had his 50th birthday before 31 December 1999, his entitlement ceased to be valid on 1 January 2000. In case this licence holder exchanged his licence for a new model before 1 January 2001 the period of validity and the periodicity of medical examination for the new model applies. If a holder turns 50 after 31 December 1999, he has to exchange his licence for new model on his 50th birthday at the latest and thereafter a period of validity of five years applies. 2. Where a Klasse 1 licence of model D1 was obtained before 1 April 1954 (before 1 October 1960 in the Land of Saarland), the holder is entitled to drive category B. The above applies to model D5 only if a D1 was issued to the same holder before the relevant dates and exchanged to a D5 model thereafter. 3. In case a Klasse 2 or a Klasse 3 licence of model D1 was obtained before 1 December 1954 (before 1 October 1960 in the Land of Saarland), the holder is entitled to drive category A in addition. If a Klasse 2 or a Klasse 3 licence was obtained after the above dates but before 1 April 1980, it entitles the holder to drive category A1 in addition. The above applies to model D5 only if a D1 was issued to the same holder before the relevant dates and exchanged to a D5 model thereafter. 4. The holder of a Klasse 3 licence is also entitled to drive the following vehicle: CE 79 (C1E > 12 t, L  ¤ 3) (= not more than three axles in total). 5. The holder of a licence of Klasse 3 is entitled to drive buses without passengers on domestic territory with a maximum mass of no more than 7,5 t. The holder of a driving licence of Klasse 2 is entitled to drive buses without passengers on domestic territory. 6. Where a Klasse 4 entitlement of model D1 was granted before 1 December 1954 (before 1 October 1960 in the Land of Saarland) it is not a national category only but entitles the holder to drive the following categories: A, B. Where a Klasse 4 licence was issued after the above dates, but before 1 April 1980, it entitles to drive, A1. The above applies to model D5 only if a D1 was issued to the same holder before the relevant dates and exchanged to a D5 model thereafter. 7. A1 is also valid for category A1 motorcycles with a power/weight ratio above 0,1 kW/kg (code 79.05). 8. A1 and A is restricted to tricycles (new code 79.03) and to tricycles combined with a trailer having a maximum authorized mass not exceeding 750 kg (code 79.04). 9. BE is also valid for category BE vehicle where the maximum authorized mass of the trailer exceeds 3 500 kg (code 79.06). Model Germany 6 (D6) Issued in Germany from 1 January 1999 to 18 January 2013 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. Table of equivalences Categories of model D6 Corresponding categories Notes A1 AM, A1 1 A (beschrÃ ¤nkt) AM, A1, A2 A AM, A1, A2, A B AM, A1, A, B 2 BE AM, A1, A, B, BE 2, 3 C1 AM, A1, A, B, C1 2 C1E AM, A1, A, B,, BE, C1, C1E 2, 3 C AM, A1, A, B, C1, C 2 CE AM, A1, A, B, BE, C1, C1E, C, CE 2, 3 D1 AM, A1, A, B, D1 2 D1E AM, A1, A, B, BE,D1, D1E 2, 3 D AM, A1, A, B, D1, D 2 DE AM, A1, A, B, BE, D1, D1E, D, DE 2, 3 M AM S AM Additional information: 1. A1 is also valid for a category A1 motorcycle with a power/weight ratio above 0,1 kW/kg (code 79.05). 2. A1 and A are restricted to tricycles (code 79.03) and to tricycles combined with a trailer having a maximum authorized mass not exceeding 750 kg (code 79.04). 3. BE is also valid for category BE vehicle where the maximum authorized mass of the trailer exceeds 3 500 kg (code 79.06). MODELS ISSUED IN ESTONIA Model Estonia 1 (EST1) Issued in Estonia from 1 November 1999 to 30 September 2004 Description: The colour of the driving licence is pink and it is made of special synthetic paper called (TESLIN, ISO 9002; 1994) that is fully covered with the security plastic. Paper has net security pattern; plastic cover has embossed pattern EST on back with six wavy lines. Data are printed, photo is scanned. Table of equivalences Categories of model EST1 Corresponding categories Notes  AM A1 A1 A A2 1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (R)  (T)  1. Max power for category A should not exceed 25 kW or 0,16 kW/kg. Additional Information: Restriction(s), on the code form: 1  Spectacles or contact lenses required; 2  Hearing-aid required; 3  Valid for hand operated vehicles; 4  Max power for category A should not exceed 25 kW or 0,16 kW/kg; 5  Automatic gearbox. The word ESMANE on the central bottom of the front indicates that the licence holder is a novice driver; the validity of such licence is limited to two years. Model Estonia 2 (EST2) Issued in Estonia from 1 October 2004 to 7 September 2008 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The licence material is plastic and has a pink background pattern is a unique that is common only to the Estonian driving licence. A laser engraving has been used for personifying data that is transferred on the driving licence (including digi-photo and the holder's signature). Table of equivalences Categories of model EST 2 Corresponding categories Notes  AM A1 A1 1 A A2 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (R)  (T)  1. Max power for category A should not exceed 25 kW or 0,16 kW/kg; Additional information: Restriction(s), on the code form: 101  Provisional driving licence. It is obligatory for novice drivers to place a green maple leaf image on the car window (front and back) when they hold provisional driving licences (2 years). Maximum speed limit is 90 km/h. 102  These categories are allowed to drive only during the time while the conscript is in the Defence Forces. 103  D- category  A driver of is authorized to drive only a trolleybus. 105  Motorcycle with a power not exceeding 25 kW or effective engine power to not exceed 0,16 kW/kg. 106  D- category  restricted to 50 km routes. Model Estonia 3 (EST3) Issued in Estonia since 8 September 2008 Description: The same as the model 2 licence; only words Driving Licence and Permis de conduire are added on the front page near the word JUHILUBA. Table of equivalences Categories of model EST 3 Corresponding categories Notes AM AM A1 A1 A A2 1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (R)  (T)  MODELS ISSUED IN GREECE Model Greece 1 (GR1a) Issued in Greece until 11 January 1987 Description: Blue and yellow with black characters. This licence consists of twelve pages and concerns the categories Ã , Ã , Ã , Ã . Model Greece 1 (GR1b) Issued in Greece until 11 January 1987 Description: Pink and yellow with black characters. This licence consists of eight pages and concerns only the category A. Until 30 January 1985 driving licences of any category (Ã , Ã , Ã , Ã ) included the right to drive a vehicle of category AM as well. From that time until 18 January 2013, category AM was only provided by the Greek Traffic Police Stations on a separate driving licence. Table of equivalences Categories of model GR1a & GR1b Corresponding categories Notes A AM, A1, A2, A B AM, B1, B E BE 1 Ã  C1, C E BE, C1E, CE 1 Ã  D1, D E BE, D1E, DE, 1 Additional information: Although point 4b indicates that these specific models have a certain period of validity, this period was extended until the age of 65, according to the 255/1984 Presidential Decree. 1. Category E was a separate category, but was considered valid only when combined with another category. Model Greece 2 (GR2) Issued in Greece from 12 January 1987 to 31 March 1997 Description: Pink with black characters This licence consists of six pages. Table of equivalences Categories of model GR2 Corresponding categories Notes A AM, A1, A2, A B B1, B E BE 1 Ã /C C1, C E BE, C1E, CE 1 Ã /D D1, D E BE, D1E, DE 1 Additional information: From 30 January 1985 until 18 January 2013 category AM was only provided by the Greek Traffic Police Stations on a separate driving licence. 1. Category E was a separate category, but was considered valid only when combined with another category (Ã  or Ã  or Ã ). Model Greece 3 (GR3) Issued in Greece from 1 April 1997 to 30 April 2001 Description: Pink with black characters. This licence consists of six pages. Table of equivalences Categories of model GR3 Corresponding categories Notes A/A1 AM, A1 A/A AM, A1, A2, A B/B1 B1 B/B B1, B 1 BE BE Ã 1/C1 C1 Ã 1E/C1E BE, C1E, Ã /C C1, C Ã Ã /CE BE, C1E, CE Ã 1/D1 D1 Ã 1E/D1E BE, D1E Ã /D D1, D Ã Ã /DE BE, D1E, DE Additional information: From 30 January 1985 until 18 January 2013 category AM was only provided by the Greek Traffic Police Stations on a separate driving licence. 1. According to Directive 91/439/EEC which is transposed to Greek legislation with the 19/1995 Presidential Decree, the holder of categories B1, B is entitled to drive motor power tricycles and quadricycles. Thus category A with 79.03 code can be entered. Model Greece 4 (GR4) Issued in Greece from 1 May 2001 to 18 January 2009 Description: Pink with black characters. This licence consists of six pages. Table of equivalences Categories of model GR4 Corresponding categories Notes A/A (  ¤ 25 kW and  ¤ 0,16 kW/Kg), A/A AM, A1 A/A AM, A1, A2, A B B1, B 1 BE BE Ã 1/C1 C1 Ã 1E/C1E BE, C1E Ã /C C Ã Ã /CE BE, C1E, CE Ã 1/D1 D1 Ã 1E/D1E BE, D1E Ã /D D1, D Ã Ã /DE BE, D1E, DE Additional information: From 30 January 1985 until 18 January 2013 category AM was only provided by the Greek Traffic Police Stations on a separate driving licence. 1. According to Directive 91/439/EEC which is transposed to Greek legislation with the 19/1995 Presidential Decree, the holder of categories B1, B is entitled to drive motor power tricycles and quadricycles. Thus category A with 79.03 code can be entered. Model Greece 5 (GR5) Issued in Greece from 19 January 2009 until 18 January 2013 Description: Pink with black characters. Dimensions: width: 85,6 mm, height: 54 mm (thickness 0,75 mm). New driving licences are printed in the form of a plastic card, according to international quality standards (ISO) and all the technical requirements set out in Annex I of Directive 2006/126/EC. Front side includes a safety hologram (left corner). All characters are micro printed on a safety background with optically variable ink (O.V.I.). Dual images and tactile security features are also planned. Back side includes a 3D safety hologram and a safety background that consists of exclusive images and intersecting lines. Printing on both sides is visible under UV light, however this does not affect the quality of the licence in any way. Table of equivalences Categories of model GR5 Corresponding categories Notes A/A (  ¤ 25 kW and  ¤ 0,16 kW/Kg), A/A AM, A1 A/A AM, A1, A2, A B B1, B 1 BE BE Ã 1/C1 C1 Ã 1E/C1E BE, C1E Ã /C C1, C Ã Ã /CE BE, C1E, CE Ã /D D1, D Ã Ã /DE BE, D1E, DE Additional information: From 30 January 1985 until 18 January 2013 category AM was only provided by the Greek Traffic Police Stations on a separate driving licence. 1. According to Directive 91/439/EEC which is transposed to Greek legislation with the 19/1995 Presidential Decree, the holder of categories B1, B is entitled to drive motor power tricycles and quadricycles. Thus category A with 79.03 code can be entered. MODELS ISSUED IN SPAIN Model Spain 1 (E1) Issued in Spain from 27 June 1997 to 1 November 2004 Description: Pink paper model with six pages in accordance with Annex I to Directive 91/439/EEC. Table of equivalences Categories of model E1 Corresponding categories  AM A1 A1  A2 A A  B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Model Spain 2 (E2) Issued in Spain from 2 November 2004 to 7 December 2009 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. Table of equivalences Categories of model E2 Corresponding categories  AM A1 A1  A2 A A  B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (btp)  Model Spain 3 (E3) Issued in Spain since 8 December 2009 Description: Plastic card model according to Annex I.3 of Directive 2006/126/EC Table of equivalences Categories of model E3 Corresponding categories AM AM A1 A1 A2 A2 A A  B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (btp)  Additional information: Categories AM and A2 are issued since 8 December 2009. MODELS ISSUED IN FRANCE Model France 1 (F1) Issued in France until 31 December 1954 Description: Pink card with two pages, photo on front. Table of equivalences Categories of model F1 Corresponding categories Notes  AM, A1, B1, B 1, 2 1o Voitures affectÃ ©s Ã des transports en commun AM, A1, B1, B, D1, D 2 2o vÃ ©hicules pesant en charge plus de 3 000 kg AM, A1, B1, B, C1, C, C1E, CE 2 3o Motocycles Ã deux roues AM, A1, A2, A, B1 Additional information: 1. If nothing is indicated on the reverse of the licence, it is not valid for driving vehicles of categories 1o, 2o, 3o. Therefore the equivalent entitlement to a category B, which is not contained within one of the three described categories, has not been indicated on the document. A line in the table shows this: . 2. The equivalence with Category A1 (mopeds and vehicles of Category L4e) is valid only in case of justified driving practice in the 5 years preceding 1 January 2011 (information provided by the insurance company), or, after presentation of a certificate of attendance of a training of 3 or 7 hours. Model France 2 (F2) Issued in France from 1 January 1955 to 19 January 1975 Description: Pink paper licence (considerably larger than the models in Annex I to Directive 91/439/EEC), six pages. Table of equivalences Categories of model F2 Corresponding categories Notes A1 AM, A1, B1 A AM, A1, A2, A, B1 B AM, A1*, B1, B + code 79 1, 2 C AM, A1*, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE 1 D AM, A1*, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE 1, 3 E(B) AM, A1*, B1, B, BE 1 E(C) AM, A1*, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE 1 E(D) AM, A1*, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE 3 FA1 AM, A1, B1 + code (10, 15, ¦) FA AM, A1, A2, A, B1 + code (10, 15, ¦) FB B1, B + code (10, 15, ¦) Additional information: 1. A1*: In this case, the equivalence with category A1 (light motorcycles and category L5e vehicles) is valid subject to proof of an effective practice of driving this vehicle for the five years prior to 1 January 2011 (statement issued by the insurer) or, in the absence of this practice, to providing a certificate of having had three or seven hours of training from an accredited institution. 2. B: The holder of a category B driving licence issued before 20 January 1975, together with the code 79 (motorhome  GVWR > 3 500 kg) is authorised to drive vehicles used for the carriage of passengers, comprising more than eight seats in addition to the driver's seat, and having a gross vehicle weight rating over 3 500 kg. 3. If the vehicle with which the licence holder passed the practical part of the driving test for the category D or DE weighed less than 3 500 kg, the holder is only authorised to drive vehicles of categories AM, A1*, B1, B, BE, D1 79 (< 3 500 kg) and D79 (< 3 500 kg). Model France 3 (F3) Issued in France from 20 January 1975 to 29 February 1980 Description: Pink paper licence (considerably larger than the models in Annex I to Directive 91/439/EEC), six pages. Table of equivalences Categories of model F3 Corresponding categories Notes A1 AM, A1, B1 A AM, A1, A2, A, B1 B AM, A1, B1, B 1 C AM, A1, B1, B, BE, C1, C1E, C, CE 79 (  ¤ 12,5 t) 1 D AM, A1, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE 1 E(B) AM, A1, B1,B, BE 1 E(C) AM, A1, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE 1 E(D) AM, A1, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE 1 FA1 AM, A1, B1, + code (10, 15, ¦) FA AM, A1, A2, A, B1 + code (10, 15, ¦) FB B1, B + code (10, 15, ¦) Additional information: 1. The equivalence with category A1 (light mopeds and vehicles of category L5e) is valid only in case of justified effective practice of driving this type of vehicles, during the past 5 years preceding 1 January 2011 (information provided by the insurance company), or, after presentation of a certificate of attendance of a training of 3 or 7 hours. 2. If the vehicle used for testing the driving licence holder, in the practical test for D or DE category had a mass  ¤ 3 500 kg (in the period between 20 January 1975 and 31 May 1979), or  ¤ 7 000 kg in the period between 1 June 1979 and 1 March 1980), the holder is entitled to drive only vehicles of categories AM, A1 (see note 1), B1, B, BE, D1 79 (  ¤ 3 500 kg) and D 79 (  ¤ 3 500 kg). Model France 4 (F4) Issued in France from 1 March 1980 until 31 December 1984 Description: Pink paper licence (considerably bigger than the models in Annex I to Directive 91/439/EEC), six pages. Table of equivalences Categories of model F4 Corresponding categories Notes A1 AM, A1, B1 A2 AM, A1, A2, A, B1 A3 AM, A1, A2, A, B1 A4 AM, A1, B1 3 B AM, A1, B1,B 1 E(B) AM, A1, B1, B, BE 1 C AM, A1, B1, B, BE, C1, C1E, C, CE 79 (  ¤ 12,5 t) 1 C1 AM, A1, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE 1 D AM, A1, B1, B, BE, C1, C1E, C, CE 79 (  ¤ 12,5 t), D1, D1E, D, DE 1, 2 E(D) AM, A1, B1, B, BE, C1, C1E, C, CE 79 (  ¤ 12,5 t), D1, D1E, D, DE 1, 2 FA1 AM, A1, B1 + code (10, 15, ¦) FA2 AM, A, A2, A, B1 + code (10, 15, ¦) FA3 AM, A1, A2, A, B1 + code (10, 15, ¦) FA4 AM, B1 + code (10, 15, ¦) FB AM, B1, B + code (10, 15, ¦) Additional information: 1. The equivalence with category A1 (light mopeds and vehicles of category L5e) is valid only in case of justified effective practice of driving this type of vehicles, during the past 5 years preceding 1 January 2011 (information provided by the insurance company), or, after presentation of a certificate of attendance of a training of 3 or 7 hours. 2. If the vehicle used for testing the driving licence holder, in the practical test for D category had a mass  ¤ 7 000 kg, the holder is entitled to drive only vehicles of categories AM, A1 (see point 1), B1, B, BE, D1 79 (  ¤ 3 500 kg) and D 79 (  ¤ 3 500 kg). 3. For A1: Code 79 L5e  ¤ 15 Kw. Model France 5 (F5) Issued in France from 1 January 1985 to 30 June 1990 Description: Pink paper licence with six pages. Table of equivalences Categories of model F5 Corresponding categories Notes AT AM, A1, B1 2 AL AM, A1, B1 A AM, A1, A2, A, B1 B AM, A1, B1, B 1 E(B) AM, A1, B1, B, BE 1 C AM, A1, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE 1 C limitÃ © AM, A1, B1, BE, C1, C1E, C, CE 79 (  ¤ 12,5 t) 1 E(C) AM, A1, B1, B, BE, C1, C1E, C, CE 1 D AM, A1, B1, B, BE, C1, C1E, C, CE 79 (  ¤ 12,5 t), D1, D1E, D, DE 1, 2 E(D) AM, A1, B1, B, BE, C1, C1E, C, CE 79 (  ¤ 12,5 t), D1, D1E, D, DE 1, 2 Additional information: 1. The equivalence with category A1 (light mopeds and vehicles of category L5e) is valid only in case of justified effective practice of driving this type of vehicles, during the past 5 years preceding 1 January 2011 (information provided by the insurance company), or, after presentation of a certificate of attendance of a training of 3 or 7 hours. 2. If the vehicle used for testing the driving licence holder, in the practical test for D category had a mass  ¤ 3 500 kg, the holder is entitled to drive only vehicles of categories AM, A1 (see point 1), B1, B, BE, D1 79 (  ¤ 3 500 kg) and D 79 (  ¤ 3 500 kg). 3. For A1: Code 79 L5e  ¤ 15 kW. Model France 6 (F6) Issued in France from 1 July 1990 to 15 November 1994 Description: Pink paper licence with six pages. Table of equivalences Categories of model F6 Corresponding categories Notes AT AM, A1,B1 2 AL AM, A1, B1 A AM, A1, A2, A, B1 B AM, A1, B1, B 1 E(B) AM, A1, B1, B, BE 1 C AM, A1, B1, B, C1, C 1 E(C) AM, A1, B1, B, BE, C1, C1E, C, CE 1 D AM, A1, B1, B, D1, D 1 E(D) AM, A1, B1, B, BE, D1, D1E, D, DE 1 Additional information: 1. The equivalence with category A1 (light mopeds and vehicles of category L5e) is valid only in case of justified effective practice of driving this type of vehicles, during the past 5 years preceding 1 January 2011 (information provided by the insurance company), or, after presentation of a certificate of attendance of a training of 3 or 7 hours. 2. For A1: Code 79 L5e  ¤ 15 kW. Model France 7 (F7) Issued in France from 16 November 1994 to 28 February 1999 Description: Pink paper licence with six pages. Table of equivalences Categories of model F7 Corresponding categories Notes AT AM, A1,B1 2 AL AM, A1, B1 A AM, A1, A2, A, B1 B AM, A1, B1, B 1 E(B) AM, A1, B1, B, BE 1 C AM, A1, B1, B, C1, C 1 E(C) AM, A1, B1, B, BE, C1, C1E, C, CE 1 D AM, A1, B1, B, D1, D 1 E(D) AM, A1, B1, B, BE, D1, D1E, D, DE 1 Additional information: 1. The equivalence with category A1 (light mopeds and vehicles of category L5e) is valid only in case of justified effective practice of driving this type of vehicles, during the past 5 years preceding 1 January 2011 (information provided by the insurance company), or, after presentation of a certificate of attendance of a training of 3 or 7 hours. 2. For A1: Code 79 L5e  ¤ 15 kW. Model France 8 (F8) Issued in France from 1 March 1999 until 18 January 2013 Description: Pink paper licence in accordance with Annex I to Directive 91/439/EEC. Table of equivalences Categories of model F8 Corresponding categories Notes A1 AM, A1, B1 A AM, A1, A2, A, B1 B1 AM, A1, B1 2 B AM, A1, B1, B 1 E(B) AM, A1, B1, B, BE 1 C AM, A1, B1, B, C1, C 1 E(C) AM, A1, B1, B, BE, C1, C1E, C, CE, DE 1, 3 D AM, A1, B1, B, D1, D 1 E(D) AM, A1, B1, B, BE, D1, D1E, D, DE 1 Additional information: 1. The equivalence with category A1 (light mopeds and vehicles of category L5e) is valid only in case of justified effective practice of driving this type of vehicles, during the past 5 years preceding 1 January 2011 (information provided by the insurance company), or, after presentation of a certificate of attendance of a training of 3 or 7 hours. 2. For A1: Code 79 L5e  ¤ 15 kW. 3. CE category authorized for driving of vehicles of category DE in the case that the holder also has the licence for category D. MODELS ISSUED IN CROATIA Model Croatia 1 (HR1) Issued in Croatia from 1 April 1993 until 19 November 2004 Description: Pink paper model, folded, six pages. Table of equivalences Categories of model HR 1 Corresponding categories Notes H AM 1 A AM, A1, A2, A B AM, B1, B C AM, B1, B, C1, C D AM, B1, B, C1, C, D1, D E(B) AM, B1, B, BE 3 E(C) AM, B1, B, BE, C1, C1E, C, CE 3 E(D) AM, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE 3 F  4 G  2 H  1 Additional information: 1. Category H was valid for mopeds and working machinery such as loader, forklift etc. 2. Category G was valid for tractors. Categories G and H was a separate categories, but they were issued also to the holders of driving licences of category B, C or D. 3. Category E were separate category, but valid only when combined with another category (B, C or D). 4. Category F was valid for trams. Model Croatia 2 (HR2) Issued in Croatia from 20 November 2004 until 31 January 2009 Description: Pink paper model, folded, six pages. Table of equivalences Categories of model HR 2 Corresponding categories Notes M AM A1 AM, A1 A AM, A1, A2, A B AM, B1, B B + E AM, B1, B, BE C1 AM, B1, B, C1 C1 + E AM, B1, B, BE, C1, C1E C AM, B1, B, C1, C C + E AM, B1, B, BE, C1, C1E,C, CE D AM, B1, B, C1, C, D1, D D + E AM, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE F  1 G  2 H  3 Additional information: 1. Category F is valid for tractors with or without trailer. 2. Category G is valid for working machinery such as loader, forklift, etc. Categories F, G and M were separate categories, but they were issued also to the holders of driving licences of category B, C or D. 3. Category H is valid for trams. Model Croatia 3 (HR3) Issued in Croatia from 1 February 2009 until 30 June 2013 Description: Pink paper model, folded, six pages. Table of equivalences Categories of model HR 2 Corresponding categories Notes M AM A1 AM, A1 A2 AM, A1, A2 A AM, A1, A2, A B AM, B1, B B + E AM, B1, B, BE C1 AM, B1, B, C1 C1 + E AM, B1, B, BE, C1, C1E C AM, B1, B, C1, C C + E AM, B1, B, BE, C1, C1E, C, CE D AM, B1, B, C1, C, D1, D D + E AM, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE F  1 G  2 H  3 Additional information: 1. Category F is valid for tractors with or without trailer. 2. Category G is valid for working machinery such as loader, forklift, etc. Categories F, G and M were separate categories, but they were issued also to the holders of driving licences of category B, C or D. 3. Category H is valid for trams. MODELS ISSUED IN IRELAND Model Ireland 1 (IRL1) Issued in Ireland from 25 June 1992 to 16 November 1999 Description: Pink paper model with plastic laminate. Table of equivalences Categories of model IRL1 Corresponding categories M AM A1 A1  A2 A A  B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Additional information: This model was issued in bilingual format, with the Irish (Gaelic) text preceding the English. Model Ireland 2 (IRL2) Issued in Ireland as of approximately 17 November 1999 to 4 July 2005 Description: Pink paper model with plastic laminate. Table of equivalences Categories of model IRL2 Corresponding categories M AM A1 A1  A2 A A  B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE W  Additional information: This model was issued in bilingual format, with the Irish (Gaelic) text preceding the English text. Model Ireland 3 (IRL3) Issued in Ireland from 4 July 2007 Description: Pink paper model with plastic laminate. Table of equivalences Categories of model IRL3 Corresponding categories M AM A1 A1  A2 A A  B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE MODELS ISSUED IN ITALY Model Italy 1 (I1) Issued in Italy from 1959 to 1989 Table of equivalences Categories of model I1 Corresponding categories Notes A AM, A1, A2, A B AM, A1, A2, A, B1, B 1, 2 BE AM, A1, A2,A, B1, B, BE 1, 2 C AM, A1, A2, A, B1, B, C1, C 1, 2 CE AM, A1, A2, A, B1, B, BE, C1, C1E, C, CE 1, 2 D AM, A1, A2, A, B1, B, C1, C, D1, D 1, 2 DE AM, A1, A2, A, B1, B, BE, C1, C1E, C, CE D1, D1E, D, DE 1, 2 F  Additional information: 1. Every category is also valid for categories A1, A2, and A only if issued before 1 January 1986. 2. Every category is also valid for categories A1 only on the national territory if issued from 1 January 1986. Model Italy 2 (I2) Issued in Italy from 1989 to 1990 Table of equivalences Categories of model I2 Corresponding categories Notes A AM, A1, A2, A B AM, A1 B1, B 1 BE AM, A1, B1, B, BE 1 C AM, A1, B1, B, C1, C 1 CE AM, A1, B1, B, BE, C1, C1E, C, CE 1 D AM, A1, B1, B, C1 C D1, D 1 DE AM, A1, B1, B, BE C1, C1E, C, CE D1, D1E, D, DE 1 Additional information: 1. Driving licence category A1 is only valid on the national territory Model Italy 3 (I3) Issued in Italy from 1990 to 1995 Table of equivalences Categories of model I3 Corresponding categories Notes A AM, A1, A2, A B AM, A1, B1, B 1 BE AM, A1, B1, B, BE 1 C AM, A1, B1, B, C1, C 1 CE AM, A1, B1, B, BE, C1, C1E, C, CE 1 D AM, A1, B1, B, C1, C D1, D 1 DE AM, A1, B1, B, BE C1 C1E, C, CE D1, D1E, D, DE 1 Additional information: 1. Driving licence category A1 is only valid on the national territory. Model Italy 4 (I4) Issued in Italy in 1995 Table of equivalences Categories of model I4 Corresponding categories Notes A AM, A1, A2, A B AM, A1, B1, B 1 BE AM, A1, B1, B, BE 1 C AM, A1, B1, B, C1, C 1 CE AM, A1, B1, B, BE, C1, C1E, C, CE 1 D AM, A1, B1, B, C1, C, D1, D 1 DE AM, A1, B1, B, BE C1, C1E, C, CE D1, D1E, D, DE 1 Additional information: 1. Driving licence category A1 is only valid on the national territory. Model Italy 5 (I5) Issued in Italy in 1996 Table of equivalences Categories of model I5 Corresponding categories Notes A AM, A1, A2, A B AM, A1, B1, B 1 BE AM, A1, B1, B, BE 1 C AM, A1, B1, B, C1, C 1 CE AM, A1, B1, B, BE, C1, C1E, C, CE 1 D AM, A1, B1, B, C1, C, D1, D 1 DE AM, A1, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE 1 Additional information: 1. Driving licence category A1 is only valid on the national territory. Model Italy 6 (I6) Issued in Italy from 1996 to 1997 Table of equivalences Categories of model I6 Corresponding categories Notes A1 AM, A1 A AM, A1, A2, A B1 AM, B1 B AM, A1, B1, B 1 BE AM, A1, B1, B, BE 1 C1 AM, A1, B1, B, C1 1 C1E AM, A1, B1, B, BE, C1, C1E 1 C AM, A1, B1, B, C1, C 1 CE AM, A1, B1, B, BE, C1, C1E, C, CE 1 D1 AM, A1, B1, B, D1 1 D1E AM, A1, B1, B, BE, D1, D1E 1 D AM, A1, B1, B, C1, C, D1, D 1 DE AM, A1, B1, B, BE, C1, C1E C, CE, D, D1, DE 1 Additional information: 1. Driving licence category A1 is valid only on the national territory. Model Italy 7 (I7) Issued in Italy from 1997 to 1999 Table of equivalences Categories of model I7 Corresponding categories Notes A1 AM, A1 A AM, A1, A2, A B1 AM, B1 B AM, A1, A2, B1, B 1 BE AM, A1, B1, B, BE 1 C1 AM, A1, B1, B, C1 1 C1E AM, A1, B1, B, BE, C1, C1E 1 C AM, A1, B1, B, C1, C 1 CE AM, A1, B1, B, BE, C1, C1E, C, CE 1 D1 AM, A1, B1, B, D1 1 D1E AM, A1, B1, B, BE, D1, D1E 1 D AM, A1, B1, B, C1, C, D1, D 1 DE AM, A1, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE 1 Additional information: 1. A1 is valid only on the national territory. Model Italy 8 (I8) Issued in Italy from 1999 to 2004 Table of equivalences Categories of model I8 Corresponding categories Notes A1 AM, A1 A AM, A1, A2, A B AM, A1, B1, B 1 BE AM, A1, B1, B, BE 1 C AM, A1, B1, B, C1, C 1 CE AM, A1, B1, B, BE, C1, C1E, C, CE 1 D AM, A1, B1, B, C1, C, D1, D 1, 2 DE AM, A1, B1, B, BE, C1, C1E C, CE, D1, D1E, D, DE 1, 2 Additional information: 1. A1 is valid only on the national territory. 2. C1, C1E, C and CE is valid only if the category D driving licence was issued before 1 October 2004. Model Italy 9 (I9) Issued in Italy from 2005 to 2007 Table of equivalences Categories of model I9 Corresponding categories Notes A1 AM, A1 A AM, A1, A2, A B AM, A1, B1, B 1 BE AM, A1, B1, B, BE 1 C AM, A1, B1, B, C1, C 1 CE AM, A1, B1, B, BE, C1, C1E, C, CE 1 D AM, A1, B1, B, D1, D 1 DE AM, A1, B1, B, BE, D1, D1E, D, DE 1 Additional information: 1. A1 is valid only on the national territory. Model Italy 10 (I10) Issued in Italy from 2007 to 2013 Table of equivalences Categories of model I10 Corresponding categories Notes A1 AM, A1 A AM, A1, A2, A B AM, A1, B1, B 1 BE AM, A1, B1, B, BE 1 C AM, A1, B1, B, C1, C 1 CE AM, A1, B1, B, BE, C1, C1E, C, CE 1 D AM, A1, B1, B, D1, D 1 DE AM, A1, B1, B, BE, D1, D1E, D, DE 1 Additional information: 1. A1 is valid only on the national territory. MODELS ISSUED IN CYPRUS Model Cyprus 1 (CY1) Issued in Cyprus since 1 May 2004 Description: Pink paper model with six pages. Table of equivalences Categories of model CY1 Corresponding categories I AM A1 A1  A2 A A B1 B1 B B BE BE Ã 1/C1 C1 Ã 1E/C1E C1E Ã /C C Ã Ã /CE CE Ã 1/D1 D1 Ã 1E/D1E D1E Ã /D D Ã Ã /DE DE (Ã £Ã ¤ (F), H (H), Z (G), Ã (Ã), I (J), IA (K), IB (L)  MODELS ISSUED IN LATVIA Model Latvia 1 (LV1) Issued in Latvia from 28 September 1993 to 30 April 2004 Description: pink plastic card model. Table of equivalences Categories of model LV1 Corresponding categories  AM A1 A1 A2 A2 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Additional information: National categories TRAM and TROL entitles to drive trams and trolleybuses accordingly. There are separate licences issued for agricultural and forestry tractors. Model Latvia 2 (LV2) Issued in Latvia since 1 May 2004 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. Table of equivalences Categories of model LV2 Corresponding categories M AM A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Additional information: 1. National categories TRAM and TROL entitle to drive trams and trolleybuses accordingly. 2. There are separate licences issued for agricultural and forestry tractors MODELS ISSUED IN LITHUANIA Model Lithuania 1 (LT1) Issued in Lithuania until 1 April 2000 Description: yellow sealed, laminated two-sided card model. Table of equivalences Categories of model LT1 Corresponding categories A A B B BE BE C C CE CE D D DE DE Additional information: On this model no expiry date is indicated. The holder of any licence is additionally entitled to drive AM vehicles. Model Lithuania 2 (LT2) Issued in Lithuania from 1 April 2000 to 31 December 2002 Description: yellow sealed, laminated two-sided card model. Table of equivalences Categories of model LT2 Corresponding categories A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Additional information: Licences of this model are valid until the expiry date indicated on the document. The holder of any licence is additionally entitled to drive AM vehicles. Model Lithuania 3 (LT3) Issued in Lithuania from 1 January 2003 to 31 October 2005 Description: Pink plastic card model. Data (photo, categories and personal data) laser engraved into polycarbonate layer. Table of equivalences Categories of model LT3 Corresponding categories Notes A1 A1 A (  ¤ 25 kW, 0,16 kW/kg) A2 1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (T)  Additional information: 1. The holder of the category A (  ¤ 25 kW, 0,16 kW/kg) can after two years be entitled to drive unrestricted category A only after exchange of the licence. The holder of any licence is additionally entitled to drive AM vehicles. Model Lithuania 4 (LT4) Issued in Lithuania from 1 November 2005 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. Table of equivalences Categories of model LT4 Corresponding categories Notes AM AM A1 A1 A (  ¤ 25 kW, 0,16 kW/kg) A 2 1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (T)  Additional information: 1. The holder of the category A (  ¤ 25 kW, 0,16 kW/kg) can after two years be entitled to drive unrestricted category A only after exchange of the licence. The holder of any licence is additionally entitled to drive AM vehicles. Validity: 3 months, 2 years, 10 years. MODELS ISSUED IN LUXEMBOURG Model Luxembourg 1 (L1) Issued in Luxembourg until 31 December 1985 Description: Pink paper model with six pages. Table of equivalences Categories of model L1 Corresponding categories Notes (A3) AM 3 (A2)  3  A1  A2 A1 A  B1 B1/B2 B 1  BE  C1  C1E C1/C2 C CE2 CE 2  D1  D1E D D  DE (F1/2/3)  3 Additional information: 1. If a licence category B1/B2 was issued before 1 July 1977, the holder is entitled to drive category A. 2. Category E2 comprises the entitlement to drive vehicles with trailers and semi-trailers with a maximum authorized mass exceeding 1 750 kg. 3. National categories. Model Luxembourg 2 (L2) Issued in Luxembourg until 31 December 1985 Description: Pink paper model with six pages. Table of equivalences Categories of model L2 Corresponding categories Notes (A3) AM 3 (A2)  3  A1  A2 A1 A  B1 B1/B2 B 1  BE  C1  C1E C1 + 2 C CE2 CE 2  D1  D1E D D  DE (F1/2/3)  3 Additional information: 1. If a licence category B1/B2 was issued before 1 July 1977, the holder is entitled to drive category A. 2. Category E2 comprises the entitlement to drive vehicles with trailers and semi-trailers with a maximum authorized mass exceeding 1 750 kg. 3. National categories. Model Luxembourg 3 (L3) Issued in Luxembourg from 1 January 1986 to 30 September 1996 Description: Pink paper model with six pages. Table of equivalences Categories of model L3 Corresponding categories Notes (A3) AM 1 (A2)  1  A1  A2 A1 A  B1 B1/BE1 B  BE  C1  C1E C C CE2 CE  D1  D1E D D  DE (F1/2/3)  1 Additional information: 1. National categories. Model Luxembourg 4 (L4) Issued in Luxembourg since 1 October 1996 Description: Pink paper model in accordance with Annex I to Directive 91/439/EEC. Table of equivalences Categories of model L4 Corresponding categories Notes (A3) AM 2 (A2)  2 A1 A1  A2 A A  B1 B B 1 BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (F1/2/3)  2 Additional information: 1. Category B is also valid for driving cars of category B1. 2. National categories. MODELS ISSUED IN HUNGARY Model Hungary 1 (H1) Model issued in Hungary from 1 January 1964 to 1 January 1984 Description: Pink paper model, folded, six pages. Table of equivalences Categories of model H1 Corresponding categories Notes A A, A1 B B C C, C1 D D, D1 E E 1 F  Additional information: 1. The category E is only valid together with harmonized categories the driver is already entitled to drive, e.g.: The entitlement of a category Band a category E, are considered to be a combined category B + E. Model Hungary 2 (H2) Model issued in Hungary from 1 January 1984 to 31 December 2000 Description: Pink paper model, four pages. Table of equivalences Categories of model H2 Corresponding categories Notes A A, A1 B B C C, C1 D D, D1 E E 1 F  Additional information: 1. The category E is only valid together with harmonized categories which the driver is already entitled to drive, e.g.: The entitlement of a category Band a category E, are considered to be a combined category B + E. Model Hungary 3 (H3) Model issued in Hungary from 1 January 2000 to 31 December 2004 Description: Pink plastic card model. This model is also recognised as national identity document within the borders of Hungary. It is a centrally issued, category A secure document produced with laser engraving. Table of equivalences Categories of model H3 Corresponding categories Notes A1 A1 A A, A1 B B C1 C1 C1E C1E 1 C C, C1 CE CE, C1E 3 D1 D1 D1E D1E 2 D D, D1 DE DE, D1E 4 Additional information: A driving licence with a combined category can be only issued to whom who is entitled to drive the towing vehicle. 1. Combined category E which was acquired with category C1 is also valid for the categories B and D1. 2. Combined category E which was acquired with category D1 is also valid for category B. 3. Combined category E which was acquired with category C is valid for all categories to which the driver is entitled to drive, and are validated in the driving licence. 4. Combined category E which was acquired with category D is also valid for the categories B and D1. Model Hungary 4 (H4) Model issued in Hungary since 5 August 2004 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. This model is recognised as national identity document within the borders of Hungary. It is a centrally issued, category A secure document produced with laser engraving. Table of equivalences Categories of model H4 Corresponding categories Notes A1 A1 A A, A1 B B BE BE C1 C1 C1E C1E 1 C C, C1 CE CE, C1E 3 D1 D1 D1E D1E 2 D D, D1 DE DE, D1E 4 Additional information: A driving licence with a combined category can be only issued to whom who is entitled to drive the towing vehicle. 1. Combined category E which was acquired with category C1 is also valid for the categories B and D1. 2. Combined category E which was acquired with category D1 is also valid for category B. 3. Combined category E which was acquired with category C is valid for all categories to which the driver is entitled to drive, and are validated in the driving licence. 4. Combined category E which was acquired with category D is also valid for the categories B and D1. MODELS ISSUED IN MALTA Model Malta 1 (M1) Model issued in Malta from 1 July 1991 to 31 December 2000 Description: pink paper licence, 221 mm Ã  100 mm when opened, first issued in July 1991, folded in six pages. Table of equivalences Categories of model M1 Corresponding categories A A, A1, B1 B B, BE C C,CE,C1,C1E D D, DE, D1, D1E Additional information: The licence is printed in Maltese and English. The paper licence is a serial-numbered on two sides and covered with small Malta police emblems. A larger emblem is embossed partly on the photograph and partly on the licence and a large Maltese emblem can be seen in the central large box over the serial number. Model Malta 2 (M2) Model issued in Malta since 1 January 2001 Description: Pink plastic photo card model, size 85,4 mm Ã  54 mm  ID card format  issued in 2001, in conformity with 91/439/EEC. The driving licence consists of two parts  the plastic photo card and the licence counterpart. The photo card displays the card holder's photograph, address details, signature and entitlements. The counterpart accompanies the driving licence and contains the serial number, the driver's personal details, licence number, scanned signature of licensee, driving entitlements and validity, information codes, record of penalty points, licence validity dates of licensee over 70, and other relevant information. The bottom part serves as a receipt of the licence. On the back part, the counterpart displays the address of the issuing authority and the description of the licence categories and the description of EU and national information codes. With regards to security features the licence consists of a very durable and flexible credit-card style photo card sensitive to Ultraviolet light. On the front of the card, a pink Maltese cross is shown in the centre. The words Driving Licence translated in the languages of the EU Member States (without spaces between words) repeat in curved lines across most of the front. The card also shows a ghost image of the licensee and a micro lettering around the blue square contains the letter M and 12 yellow stars. On the back of the licence 5 Maltese emblems are embossed on the left hand side. Similar lines with the word Driving Licences are also repeated across the entire back. The category entitlements, their validity and other information codes are also shown on the back side of the card. The counterpart is a yellowish (previously blue and pink) document with watermark. The serial number is displayed on the top right below the authority logo. The serial number is also displayed on the receipt. Table of equivalences Categories of model M2 Corresponding categories  AM A1 A1 A A2 A+ A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE F  G  MODELS ISSUED IN THE NETHERLANDS Model Netherlands 1 (NL1) Model issued in the Netherlands from 1 July 1987 to 1 June 1996 Description: Pink paper licence, size 106 mm Ã  222 mm. Table of equivalences Categories of model NL1 Corresponding categories Notes A A1, A2, A B B 1 BE BE 2 C C1, C CE C1E, CE D D1, D DE D1, DE Additional information: Although the period of validity of these driving licences has expired, this model is included in this Decree because these licences are eligible for renewal. If such a driving licence is exchanged, the following acquired rights apply. 1. The acquired right to drive a three-wheeled motor vehicle with category B. (Harmonised code 79.03 may be used for this.) 2. The acquired right to tow a trailer of more than 3 500 kg with category BE. (Harmonised code 79.06 may be used for this.) Model Netherlands 2 (NL2) Model issued in the Netherlands from 1 June 1996 to 1 June 2002 Description: Pink paper licence, size 106 mm Ã  222 mm. Table of equivalences Categories of model NL2 Corresponding categories Notes A A1, A2, A B B 1 BE BE 2 C C1, C CE C1E, CE D D1, D DE D1, DE Additional information: Although the period of validity of these driving licences has expired, this model is included in this Decree because these licences are eligible for renewal. If such a driving licence is exchanged, the following acquired rights apply. 1. The acquired right to drive a three-wheeled motor vehicle with category B. (Harmonised code 79.03 may be used for this.) 2. The acquired right to tow a trailer of more than 3 500 kg with category BE. (Harmonised code 79.06 may be used for this.) Model Netherlands 3 (NL3) Model issued in the Netherlands from 1 June 2002 to 1 October 2006 Description: Pink paper licence, size 106 mm Ã  222 mm. Table of equivalences Categories of model NL3 Corresponding categories Notes A light A1, A2 A A1, A2, A B B 1 BE BE 2 C C1, C CE C1E, CE D D1, D DE D1, DE Additional information: Licences of this model may still be valid or the validity period may have expired. These driving licences are eligible for renewal after the deadline has passed. The following acquired rights apply for this driving licence: 1. The acquired right to drive a three-wheeled motor vehicle with category B. (Harmonised code 79.03 may be used for this.) 2. The acquired right to tow a trailer of more than 3 500 kg with category BE. (Harmonised code 79.06 may be used for this.) Model Netherlands 4 (NL4) Model issued in the Netherlands from 1 October 2006 to 19 January 2013 Description: Pink licence, plastic fabric, credit card model. Table of equivalences Categories of model NL4 Corresponding categories Notes AM AM A light A1, A2 A A B B 1 BE BE 2 C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Additional information: The following acquired rights apply for this driving licence: 1. The acquired right to drive a three-wheeled motor vehicle with category B. (Harmonised code 79.03 may be used for this.) 2. The acquired right to tow a trailer of more than 3 500 kg with category BE. (Harmonised code 79.06 may be used for this.) Model Netherlands 5 (NL5) Model issued in the Netherlands from 19 January 2013 to 14 November 2014 Description: Pink licence, plastic fabric, credit card model. Table of equivalences Categories of model NL5 Corresponding categories Notes AM AM A1 A1 A2 A2 A A B B 1 BE BE 2 C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Additional information: In the Netherlands only the acquired rights resulting from the entry into force of Directive 2006/126/EC apply. The European Commission has indicated that acquired rights may be shown by means of harmonised codes, but that this is not compulsory. These rights may be indicated on the licence in other ways. As this concerns acquired rights that apply across the EU, the Netherlands opted not to make use of the codes. The acquired rights can be inferred from the date of first issue of the category. If the date of first issue is prior to 19 January 2013, the acquired right applies. This concerns the following acquired rights. 1. The acquired right to drive a three-wheeled motor vehicle with category B for driving licences where the first date of issue of the category was prior to 19 January 2013. (Harmonised code 79.03 may be used for this.) 2. The acquired right to tow a trailer of more than 3 500 kg with category BE, if the date of first issue is prior to 19 January 2013. (Harmonised code 79.06 may be used for this.) Model Netherlands 6 (NL6) Model issued in the Netherlands from 14 November 2014 onwards Description: Pink licence, plastic fabric, credit card format (equipped with contactless microchip). Table of equivalences Categories of model NL6 Corresponding categories Notes AM AM A1 A1 A2 A2 A A B1 B1 3 B B 1 BE BE 2 C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Additional information: In the Netherlands only the acquired rights resulting from the entry into force of Directive 2006/126/EC apply. The European Commission has indicated that acquired rights may be shown by means of harmonised codes, but that this is not compulsory. These rights may be indicated on the licence in other ways. As this concerns acquired rights that apply across the EU, the Netherlands opted not to make use of the codes. The acquired rights can be inferred from the date of first issue of the category. If the date of first issue is prior to 19 January 2013, the acquired right applies. This concerns the following acquired rights: 1. The acquired right to drive a three-wheeled motor vehicle with category B for driving licences where the first date of issue of the category was prior to 19 January 2013. (Harmonised code 79.03 may be used for this.) 2. The acquired right to tow a trailer of more than 3 500 kg with category BE, if the date of first issue is prior to 19 January 2013. (Harmonised code 79.06 may be used for this.) 3. Where applicable, category B1 on the Dutch driving licence is represented by entering code 73 under category B. MODELS ISSUED IN AUSTRIA Model Austria 1 (A1) Issued in Austria from 25 March 1947 to 15 May 1952 Description: 15 Ã  10,5 cm grey, thick but simple paper. Table of equivalences Categories of model A1 Corresponding categories  AM a A1  A2 b A  B1 c 1 B c 2 B  BE  C1  C1E d C,CE  D1  D1E d D, DE (e)  (f)  Additional information: On models issued from 1947 to September 1951, on page 4 there is a printed reference that these models were issued in exchange for a German driving licence. Model Austria 2 (A2) Issued in Austria from 16 May 1952 to 31 December 1955 Description: 22 Ã  10,5 cm, grey, thick but simple paper. Table of equivalences Categories of model A2 Corresponding categories Notes  AM a A1  A2 b A  B1 c 1 B c 2 B  BE  C1  C1E d 1 C, CE  D1  D1E d 2 D, DE 1 (e)  (f)  Additional information: 1. Class d2: 5 years validity. Model Austria 3 (A3) Issued in Austria from 1 January 1956 to 1 November 1997 Description: 22 Ã  10,5 cm, pink colour; resistant paper material. The layout of this model may vary. However, during the period of issue of this model no significant changes occurred with respect to the contents of the entitlements. Table of equivalences Categories of model A3 Corresponding categories Notes  AM  A1  A2 A A  B1 B B  B  BE  C1  C1E C C  CE  D1  D1E D D  DE E  1 F  G  H  Additional information: 1. Categories BE, CE and DE were not existing in Directive 91/439/EEC before introduction of model A4. Class E is valid only in connection with at least one of the classes B, C or D; the 5 years validity period for class D is also valid for class E in connection with class D. Model Austria 4 (A4) Issued in Austria from 1 November 1997 to 1 March 2006. Description: 22 Ã  10,5 cm, pink colour; resistant paper material, plastic laminate on page 2 (licence holder's data and photograph). Table of equivalences Categories of model A4 Corresponding categories  AM  A1  A2 A A  B1 B B  B  BE C1 C1 C1E C1E C C CE CE  D1  D1E D D DE DE F  Model Austria 5 (A5) Model issued in Austria since 1 March 2006. Description: 8,5 Ã  5,5 cm, pink colour; plastic card model. Table of equivalences Categories of model A5 Corresponding categories  AM A (  ¤ 25 kW and  ¤ 0,16 kW/kg) A2 A A  B1 B B  B BE BE C1 C1 C1E C1E C C CE CE  D1  D1E D D DE DE F  MODELS ISSUED IN POLAND Model Poland 1 (PL1) Issued in Poland from 1 July 1999 to 30 September 2001 Description: Identification card (horizontal layout), size 53,98 Ã  85,60 mm. Thickness: 0,76 mm, plastic card in pink tones with a clear protective overlay. Table of equivalences Categories of model PL1 Corresponding categories Notes * AM 1 A1 A1  A2 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE T  2 Additional information: 1. Document confirming the right to drive a moped by a person aged 13-18 years old is the moped-licence; person aged over 18 years old may drive a moped without entitlement. 2. Category T entitles to drive agricultural tractor with trailer (trailers) or slow-moving vehicle with a trailer (trailers) only on Polish territory. Model Poland 2 (PL2) Issued in Poland from 1 October 2001 to 30 April 2004 Description: Identification card (horizontal layout), size 53,98 Ã  85,60 mm. Thickness: 0,76 mm, plastic card in pink tones with a clear protective overlay. Table of equivalences Categories of model PL2 Corresponding categories Notes AM 1 A1 A1  A2 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE T  2 Additional Information: 1. Document confirming the right to drive a moped by a person aged 13-18 years old is the moped-licence; person aged over 18 years old may drive a moped without entitlement. 2. Category T entitles to drive agricultural tractor with trailer (trailers) or slow-moving vehicle with a trailer (trailers) only on Polish territory. Model Poland 3 (PL3) Issued in Poland since 1 May 2004 Description: Identification card (horizontal layout), size 53,98 Ã  85,60 mm. Thickness: 0,76 mm, plastic card in pink tones with a clear protective overlay. Table of equivalences Categories of model PL3 Corresponding categories Notes AM 1 A1 A1  A2 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE T  2 Additional Information: 1. Document confirming the right to drive a moped by a person aged 13-18 years old is the moped-licence; person aged over 18 years old may drive a moped without entitlement. 2. Category T entitles to drive agricultural tractor with trailer (trailers) or slow-moving vehicle with a trailer (trailers) only on Polish territory. MODELS ISSUED IN PORTUGAL Model Portugal 1 (P1) Issued in Portugal from 30 August 1965 to 1 September 1984 Description: Pink paper model with black characters, 6 pages, 105 Ã  222 mm. Table of equivalences Categories of model P1 Corresponding categories A AM, A1, A2, A B B1, B, BE C C1, C1E, C, CE, D1, D1E, D, DE D Agricultural tractors Model Portugal 2 (P2) Issued in Portugal from 1 September 1984 until 1 July 1994 Description: Pink paper model with black characters, 4 pages, 106 Ã  148 mm. Table of equivalences Categories of model P2 Corresponding categories Notes A1 AM A A1, A2, A 1 B B1, B C C1, C E E 2 D D1, D F (agricultural tractors)  G (professional drivers)  Additional information: 1. A special licence exists for motorcycles with less than 50 cm3 and mopeds. Holders of a category A licence are also allowed to drive them. 2. E only issued to drivers of any other category. Model Portugal 3 (P3) Issued in Portugal from 1 July 1994 to 18 October 1998 Description: Pink paper model with black characters; six pages. Height/width 106 Ã  221mm. Table of equivalences Categories of model P3 Corresponding categories Notes A AM, A1, A2, A 1 B B1, B E BE, C1E, CE, D1E, DE 2 C C1, C D D1, D Additional information: 1. A special licence exists for motorcycles with less than 50 cm3 and mopeds; Holders of a category A licence are also allowed to drive them.. 2. E only issued together with another category. Model Portugal 4 (P4) Issued in Portugal from 18 October 1998 to 1 July 1999 Description: Pink paper model with black characters; six pages. Height/width 106 Ã  221 mm. Table of equivalences Categories of model P4 Corresponding categories Notes A1, A AM A1 A1 A < 25 kW and 0,16 kW/kg A2 1 A  ¥ 25 kW and 0,16 kW/kg A 1 B B1, B BE BE C C1, C CE C1E, CE D D1, D DE D1E, DE Additional information: 1. A special licence exists for motorcycles with less than 50 cm3 and mopeds; Holders of a category A licence are also allowed to drive them. Model Portugal 5 (P5) Issued in Portugal from 1 July 1999 to 25 May 2005 Description: Plastic card model according to Directive 91/439/EEC and ISO 7810/7816. Means of verification according to ISO 10 373. Table of equivalences Categories of model P5 Corresponding categories Notes A1, A AM 1 A1 A1 A < 25 kW and 0,16 kW/kg A2 1 A  ¥ 25 kW and 0,16 kW/kg A 1 B B1, B BE BE C C1, C CE C1E, CE D D1, D DE D1E, DE Additional information: 1. A special licence exists for motorcycles with less than 50 cm3 and mopeds; Holders of a category A licence are also allowed to drive them. From 1 July 1999 to 31 December 1999, both driving licence models P5 and P6 were issued. Model Portugal 6 (P6) Issued in Portugal since 25 May 2005 Description: Plastic card model according to Directive 91/439/EEC and ISO 7810/7816. Means of verification according to ISO 10 373. Table of equivalences Categories of model P6 Corresponding categories Notes A1, A AM 1 A1 A1 A < 25 kW and 0,16 kW/kg A2 1 A  ¥ 25 kW and 0,16 kW/kg A 1 B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Additional information: 1. A special licence exists for motorcycles with less than 50 cm3 and mopeds; Holders of a category A licence are also allowed to drive them. MODELS ISSUED IN ROMANIA Model Romania 1 (ROU1) Issued in Romania from 29 April 1966 to 28 June 1984 Description: Licence book with one paper leaf inside. Pink. Dimensions for one page: 74 Ã  105 mm. This model is no longer valid for driving in Romania, since a mandatory exchange of all licences was imposed in the years 1995 to 2001. Nevertheless, the licence can be renewed to a new driving licence issued by Romania and has to be recognised by other Member States until 19 January 2033. Table of equivalences Categories of model ROU1 Corresponding categories Notes A A B B C C D D E E 1 Additional information: 1. Category E was a category on its own and it was only valid in combination with another category, in the following way: E + B = BE; E + C = CE; E + D = DE. Model Romania 2 (ROU2) Issued in Romania from 1 July 1984 to 9 April 1990 Description: Heavy banknote-quality paper (pink) overprinted with security pattern. Dimensions: 76 Ã  112 mm. This model is no longer valid for driving in Romania, since a mandatory exchange of all licences was imposed in the years 1995 to 2001. Nevertheless, the licence can be renewed to a new driving licence issued by Romania and has to be recognised by other Member States until 19 January 2033. Table of equivalences Categories of model ROU2 Corresponding categories Notes A A B B C C D D E E 1 F  G A1 H  I  Additional information: 1. Category E was a category on its own and it was only valid in combination with another category, in the following way: E + B = BE; E + C = CE; E + D = DE. Model Romania 3 (ROU3) Issued in Romania from 9 April 1990 to 1 December 1995 Description: Pink paper model with six pages. Dimensions for one page: 75 Ã  103 mm. Two pages are detached, for medical periodical examinations. This model is no longer valid for driving in Romania, since a mandatory exchange of all licences was imposed in the years 1995 to 2001. Nevertheless, the licence can be renewed to a new driving licence issued by Romania and has to be recognised by other Member States until 19 January 2033. Table of equivalences Categories of model ROU3 Corresponding categories Notes A A B B C C D D E E 1 F  G A1 H  I  Additional information: 1. Category E was a category on its own and it was only valid in combination with another category, in the following way: E + B = BE; E + C = CE; E + D = DE. Model Romania 4 (ROU4) Issued in Romania from 1 December 1995 to 2008 Description: Laminate card model. Pink. Dimensions in accordance with ISO 7810 standard. The plastic card model has been gradually introduced beginning with 1 December 1995. From 1 December 1995 to 31 October 1996, both models ROU 3 and ROU 4 were issued. Table of equivalences Categories of model ROU4 Corresponding categories A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Tb  Tr  Tv  Additional information: Licences of this model are valid until the expiry date recorded on the document (10 years). Multiple protection against forgery: special paper that cannot be patterned after (litho multiplex, anti-copy line work, optically variable device, prismatic printing, silver printing); the photograph is applied by scanning; a hologram near the photograph; visible protection under UV beams (visible/invisible fluorescent); micro-letters (ROMANIA) on photograph borders and Microplex on vehicle drawing on the back of the document. Model Romania 5 (ROU5) Issued in Romania from 2008 until 19 January 2013 Description: The ROU 5 licence model according to Directive 2006/126/EC. Polycarbonate card in accordance with ISO 7810 and ISO 7816-1; measures against forgery: custom holograms; visible and invisible UV inks; IR and phosphorescent pigments; tactile fields; materials without optical brighteners; background security patterns; optically variable elements; laser engraving; security background in photo area. Additional features: transparent window, wave feature. Table of equivalences Categories of model ROU5 Corresponding categories AM AM A1 A1 A2 A2 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Tb  Tr  Tv  Additional information: Licences of this model are valid until the expiry date recorded on the document (10 years). In 2008, both models ROU 4 and ROU 5 were issued. MODELS ISSUED IN SLOVENIA Model Slovenia 1 (SLO1) Issued in Slovenia from 15 February 1992 until 2006 Description: Pink paper model, folded, six pages. The model may be issued in the following languages: Slovenian; Slovenian and Italian (bilingual); Slovenian and Hungarian (bilingual). Table of equivalences Categories of model SLO1 Corresponding categories Notes A A 1 B B 2 C B, C D B, C, D E BE, CE 3 (F)  (G)  H A1 79 (< 50 km/h) Additional information: 1. The following restrictions may apply to category A (endorsed under the notes section): A  LE DO 50 KM/H, or 21800 A LE DO 50 KM/H, or A 79 (< 50 KM/H): restriction to drive A1 79 (< 50 km/h) motorcycles only. A  DO 125 CCM, or 20500 A <= 125 CCM, or A <= 125 CCM IN <= 11KW, or 20800 A <= 125 CCM IN <= 11 KW, or 72. (A1):entitles to drive category A1 motorcycles only; A <= 25 KW ALI <= 0,16 KW/KG, or 20900 A <= 25 KW ALI <= 0,16 KW/KG; or A 209. (<= 25 KW ALI <= 0,16 KW/KG): entitles to drive category A motorcycles with the power output not exceeding 25 kW and a power to weight ratio not exceeding 0,16 kW/kg; A  DO 350 CCM or 20700 A <= 350 CCM: entitles to drive category A motorcycles at the age of 20 years (or over). 2. If the following is endorsed under the Notes section: E  LE Z VOZILI B KATEGORIJE or 20600 E LE Z VOZILI B KATEGORIJE or E 206. LE Z VOZILI B KAT.: the holder is additionally entitled to drive vehicles of category BE. 3. Holders of an E licence are entitled to drive DE vehicles in addition in case they have previously obtained category D. Model Slovenia 2 (SLO2) Issued in Slovenia from 1 January 2006 until 13 July 2009 Description: pink paper in a thermoplastic foil. The model may be issued in the following languages: Slovenian; Slovenian and Italian (bilingual), Slovenian and Hungarian (bilingual). Table of equivalences Categories of model SLO2 Corresponding categories A1 A1 A A  B1 B B BE BE  C1  C1E C C CE CE D1 D1 D1E D1E D D DE DE F  G  H  Model Slovenia 3 (SLO3) Issued in Slovenia from 13 July 2009 until 18 January 2013 Description: polycarbonate card in accordance with ISO/IEC 7810:2003; 85,6 Ã  53,98 mm. The model may be issued in the following languages: Slovenian; Slovenian and Italian (bilingual), Slovenian and Hungarian (bilingual). Table of equivalences Categories of model SLO3 Corresponding categories AM AM A1 A1 A2 A2 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE F  G  MODELS ISSUED IN SLOVAKIA Model Slovakia 1 (SK1) Issued from 1 January 1993 to 30 April 2004 Description: Pink sealed card model consisting of two pages. Dimensions 105 Ã  74mm; paper in thermoplastic foil. Security features: a special UV fluorescent printing applied for the driving licence number and a guilloche offset. Printing in the background on both pages of the document. Table of equivalences Categories of model SK1 Corresponding categories A/50 AM  A1  A2 A AM, A1, A2 A  B1 B AM, B1, B E (B + E) AM, B1, B, BE  C1  C1E C AM, B1, B, C1, C E (C + E) AM, B1, B, BE, C1, C1E, C, CE  D1  D1E D AM, B1, B, C1, C, D1, D E (D + E) AM, B1, B, BE, C1, C1E, C, CE, D1, D1E, D, DE (T)  Additional information: Until 1 January 2004, the text skÃ ºÃ ¡obnÃ ¡ lehota (probation period) was recorded in the table OsobitnÃ © zÃ ¡znamy (additional records) on the back page of the document. The probation period of two years was counted from the date of issue. Therefore, such documents had a limited validity of two years recorded in point 7. After exchange of such a licence, no period of validity was recorded in the exchanged licence. All categories are valid for life. Harmonised Codes: Okuliare potrebnÃ ©= 01 RuÃ nÃ © riadenie= This restriction depends on the physical handicap of the holder and can relate to more than one EU code  it can cover one or more of the following EU codes: 10, 15, 20, 25, 30, 35, 40, 42, 43 and 44. Model Slovakia 2 (SK2) Issued since 1 May 2004 Description: Pink plastic card model in accordance with Annex Ia to Directive 91/439/EEC. Security features: (a) a round transparent diffractive optically variable device situated on the front page between the transparent foil and the polycarbonate layer partially covering the facial image scan of the document holder, (b) elements with traffic issues, graphics in the form of traffic signs and vehicle pictograms situated on the front page on the polycarbonate surface, (c) relief element SLOVENSKÃ  REPUBLIKA situated through the upper left part of the holders facial image and on the rest of the card, (d) security thread (on the back) with an optically variable character and repeating text SLOVENSKO/SLOVAKIA applied, (e) two visible pastel colours applied on both sides with double rainbow printing making up the final pink colour impression of the document, (f) an approximately 15 mm wide blue colour stripe applied to the edge, appearing red under short-wave and blue under long-wave UV radiation; blue EU flag in the upper left corner, text: VODIÃ SKÃ  PREUKAZ SLOVENSKÃ  REPUBLIKA on the front page and vehicle symbols on the back. Table of equivalences Categories of model SK2 Corresponding categories AM AM A1 A1 A  ¤ 25 kW A2 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE T  MODELS ISSUED IN FINLAND Model Finland 1 (FIN1) Issued in Finland from 1 July 1972 to 30 September 1990 Description: Pink paper model, two pages. Table of equivalences Categories of model FIN1 Corresponding categories  AM  A1  A2 A A  B1 B B BE BE  C1  C1E C C CE CE  D1  D1E D D DE DE (KT) A (T)  Model Finland 2 (FIN2) Issued in Finland from 1 October 1990 to 30 June 1996 Description: Pink plastic card model. Table of equivalences Categories of model FIN2 Corresponding categories  AM  A1  A2 A A  B1 B B BE BE  C1  C1E C C CE CE  D1  D1E D D DE DE (T)  Model Finland 3 (FIN3) Issued in Finland from 1 July 1996 to 31 December 1997 Description: Pink plastic card model. Table of equivalences Categories of model FIN3 Corresponding categories  AM A1 A1  A2 A A  B1 B B BE BE  C1  C1E C C CE CE D1 D1 D1E D1E D D DE DE (T)  Model Finland 4 (FIN4) Issued in Finland since 1 January 1998 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. Table of equivalences Categories of model FIN4 Corresponding categories Notes M AM 1, 4 A1 A1  A2 A A 3  B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (M)  (T)  2 Additional information: 1. National category M (for light-duty four-wheeled vehicles, standard mopeds, excluding low power mopeds) was introduced on 1 January 2000. Those who have reached the age of 15 years before that date have still right to drive mopeds (light quadricycles not included) without a driving licence. 2. Category T was introduced even before the first model (FIN1). T is for tractors (excluding road-rated tractors), motorised work machinery and snowmobiles, and any vehicles towed by these. Right to drive category T vehicles is included in all other categories excluding category M/AM. Category T has not been recorded in the licence if there are other categories it is included in. It may be recorded only if the test for category T has separately been passed. From 19 January 2013 a new category LT for road-rated tractors shall be introduced. Right to drive category LT vehicles is included in categories C1 and C. 3. From 19 January 2013 A corresponds to category A2 if the relevant 2 year period has not expired and otherwise to category A if the licence has been granted before that date. 4. From 19 January 2013 a practical test for mopeds (handling test) and light quadricycles (driving test) passed in category AM is recorded in the licence using separate national codes. Model Finland 5 (FIN5) Issued on the territory of the Ã land Islands from 1 August 1973 to 31 May 1992 Description: Pink paper licence, two pages. Table of equivalences Categories of model FIN5 Corresponding categories  AM  A1  A2 A A  B1 B B BE BE  C1  C1E C C CE CE  D1  D1E D D DE DE (KT) A (T)  Model Finland 6 (FIN6) Issued on the territory of the Ã land Islands from 1 June 1992 to 31 December 1997 Description: Pink plastic card model. Table of equivalences Categories of model FIN6 Corresponding categories  AM A1 A1  A2 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (T)  Additional information: Category A1 was introduced on 1 July 1996. Category B1, C1, C1E, D1 and D1E were introduced on 1 September 1996. The appearance of the driving licence did not change when the categories A1, B1, C1, C1E, D1 and D1E were introduced. Model Finland 7 (FIN7) Issued on the territory of the Ã land Islands since 1 January 1998 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. Table of equivalences Categories of model FIN7 Corresponding categories Notes  AM A1 A1  A2 5 A A 3 B1 B1 4, 6 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE M AM 1, 7 (T)  2 Additional information: 1. Category M (for light-duty four-wheeled vehicles, standard mopeds, excluding low power mopeds) was introduced on 1 June 2004. 2. Category T is for tractors (excluding road-rated tractors), motorised work machinery and snowmobiles, and any vehicles towed by these. 3. Driving licences in category A is issued either for motor cycles up to 25 kilowatts and a power to weight ratio not exceeding 0,16 kilowatts per kilogram or for any kind of motor cycles. A person who has had a driving licence two years in category A for motor cycles up to 25 kilowatts and a power to weight ratio not exceeding 0,16 kilowatts per kilogram has a right to drive any kind of motor cycles. 4. Category B1 is not specified on page two of the driving licence. 5. Category A2 will be introduced on 19 January 2013. 6. Category B1 will be removed on 19 January 2013. 7. Category M is replaced by category AM on 19 January 2013. MODELS ISSUED IN SWEDEN Model Sweden 1 Issued in Sweden from 1 June 1999 to 30 November 2007 Description: Driving licence was issued as an ID-1 card made of polycarbonate. Table of equivalences Categories of model S1 Corresponding categories Notes  AM A1 A1 1, 3, 4  A2 A A 1, 3, 5  B1 B B 2, 6 BE BE 7  C1  C1E C C CE CE  D1  D1E D D DE DE Additional information: 1. Licence holders who obtained their category A entitlement with the restriction to light motorcycles before 1 July 1996 are entitled to drive motor vehicles with a cubic capacity not exceeding 125 cm3, without a power (kW) limitation. This right remains until the driving licence expires. On issue of a new driving licence after withdrawal the holder is only entitled to drive A1 vehicles according to Directive 2006/126/EC. The renewal or issue of a driving licence in cases other than after withdrawal does not affect previous rights. 2. Licence holders who obtained a category B licence before 1 July 1996 are entitled to drive private cars with a maximum authorised mass exceeding 3,5 t, as long as the vehicle is registered as a private car and not as a light lorry. This right remains until the driving licence expires. On issue of a new driving licence after withdrawal the holder is only entitled to drive B vehicles according to Directive 2006/126/EC. The renewal or issue of a driving licence in cases other than after withdrawal does not affect previous rights. 3. Licence holders who obtained a category A1 or A licence before 19 January 2013 are entitled to drive four-wheel motorcycles. This right remains until the driving licence expires. On issue of a new driving licence after withdrawal the holder is only entitled to drive A1 or A vehicles according to Directive 2006/126/EC. The renewal or issue of a driving licence in cases other than after withdrawal does not affect previous rights. 4. Licence holders who obtained a category A1 licence before 19 January 2013 are entitled to drive A1 motorcycles with a power/weight ratio exceeding 0,1 kW/kg (code 79.05). This right remains until the driving licence expires. On issue of a new driving licence after withdrawal the holder is only entitled to drive A1 vehicles according to Directive 2006/126/EC. The renewal or issue of a driving licence in cases other than after withdrawal does not affect previous rights. 5. Licence holders who obtained a category A licence before 19 January 2013 are entitled to drive motorcycles with power exceeding 25 kW or with a power/weight ratio exceeding 0,16 kW/kg only if they have held a category A licence for at least two years or have passed a driving test on a motorcycle of this type after reaching 21 years of age. 6. Licence holders who obtained a category B licence before 19 January 2013 are entitled to drive motor tricycles of any power. This right remains until the driving licence expires. Category B licences issued after withdrawal after 19 January 2013 entitle the holder to drive motor tricycles with a net power exceeding 15 kW only in Swedish territory and provided that the holder is 21 or older. The renewal or issue of a driving licence in cases other than after withdrawal does not affect previous rights. 7. Licence holders who obtained a category BE licence before 19 January 2013 are entitled to drive vehicles where the maximum authorised mass of the trailer exceeds 3,5 t (code 79.06). This right remains until the driving licence expires. On issue of a new driving licence after withdrawal the holder is only entitled to drive BE vehicles according to Directive 2006/126/EC. The renewal or issue of a driving licence in cases other than after withdrawal does not affect previous rights. Model Sweden 2 (S2) Issued in Sweden from 27 November 2007 to 18 January 2013 Description: Driving licence is issued as an ID-1 card made of polycarbonate. The card is produced in the colour of pink and characteristics are a clear view window (transparent) in the middle of the card, below the signature. Table of equivalences Categories of model S2 Corresponding categories Notes AM AM 3 A1 A1 1, 4, 5  A2 A A 1, 4, 6  B1 B B 2, 7 BE BE 8  C1  C1E C C CE CE  D1  D1E D D DE DE Additional information: 1. Licence holders who obtained their category A entitlement with the restriction to light motorcycles before 1 July 1996 are entitled to drive motor vehicles with a cubic capacity not exceeding 125 cm3, without a power (kW) limitation. This right remains until the driving licence expires. On issue of a new driving licence after withdrawal the holder is only entitled to drive A1 vehicles according to Directive 2006/126/EC. The renewal or issue of a driving licence in cases other than after withdrawal does not affect previous rights. 2. Licence holders who obtained a category B licence before 1 July 1996 are entitled to drive private cars with a maximum authorised mass exceeding 3,5 tonnes as long as the vehicle is registered as a private car and not as a light lorry. This right remains until the driving licence expires. On issue of a new driving licence after withdrawal the holder is only entitled to drive B vehicles according to Directive 2006/126/EC. The renewal or issue of a driving licence in cases other than after withdrawal does not affect previous rights. 3. Category AM was introduced in Sweden on 1 October 2009 as a national category. 4. Licence holders who obtained a category A1 or A licence before 19 January 2013 are entitled to drive four-wheel motorcycles. This right remains until the driving licence expires. On issue of a new driving licence after withdrawal the holder is only entitled to drive A1 or A vehicles according to Directive 2006/126/EC. The renewal or issue of a driving licence in cases other than after withdrawal does not affect previous rights. 5. Licence holders who obtained a category A1 licence before 19 January 2013 are entitled to drive A1 motorcycles with a power/weight ratio exceeding 0,1 kW/kg (new code 79.05 from 31 December 2013). This right remains until the driving licence expires. On issue of a new driving licence after withdrawal the holder is only entitled to drive A1 vehicles according to Directive 2006/126/EC. The renewal or issue of a driving licence in cases other than after withdrawal does not affect previous rights. 6. Licence holders who obtained a category A licence before 19 January 2013 are entitled to drive motorcycles with power exceeding 25 kW or with a power/weight ratio exceeding 0,16 kW/kg only if they have held a category A licence for at least two years or have passed a driving test on a motorcycle of this type after reaching 21 years of age. 7. Licence holders who obtained a category B licence before 19 January 2013 are entitled to drive motor tricycles of any power. This right remains until the driving licence expires. Category B licences issued after withdrawal after 19 January 2013 entitle the holder to drive motor tricycles with a net power exceeding 15 kW only in Swedish territory and provided that the holder is 21 or older. The renewal or issue of a driving licence in cases other than after withdrawal does not affect previous rights. 8. Licence holders who obtained a category BE licence before 19 January 2013 are entitled to drive vehicles where the maximum authorised mass of the trailer exceeds 3,5 t (new code 79.06 from 31 December 2013). This right remains until the driving licence expires. On issue of a new driving licence after withdrawal the holder is only entitled to drive BE vehicles according to Directive 2006/126/EC. The renewal or issue of a driving licence in cases other than after withdrawal does not affect previous rights. MODELS ISSUED IN THE UNITED KINGDOM Model United Kingdom 1 (UK1) Issued in Great Britain from January 1976 to January 1986 Description: Green long model, which is folded. Table of equivalences Categories of model UK1 (Great Britain) Corresponding categories Notes A B, BE, C1, C1E 79 (  ¤ 8,25 t) 1 B B 78, BE 78, C1 78, C1E 78, 79 (  ¤ 8,25 t) 2 C B1 79 (  ¤ 425 kg) D A (E, F, G, H, J, K, L, M, N)  Additional information: 1. Holders of group A are entitled to drive D1 and D1E vehicles not for hire and reward (not for professional use, no paying passengers whether directly or indirectly) and C1E vehicles provided the combined weight of the trailer and the towing vehicle does not exceed 8,25 tonnes. 2. As holders of group A, but all vehicles with automatic transmission only. Model United Kingdom 2 (UK2) Issued in Great Britain from January 1986 to June 1990 Description: Pink model, folded. Only a part of it is the actual driving licence, the remainder is the counterpart. Table of equivalences Categories of model UK2 (Great Britain) Corresponding categories Notes A B, BE, C1, C1E 1 B B 78, BE 78, C1 78, C1E 78 2 C A79 (  ¥ 550 kg), B1 79 3 D A E AM, A1 4 (E, F, G, H, J, K, L, M, N)  Additional information: 1. Holders of group A are entitled to drive D1 and D1E vehicles not for hire and reward (not for professional use, no paying passengers whether directly or indirectly) and C1E vehicles provided the combined weight of the trailer and the towing vehicle does not exceed 8,25 tonnes. 2. As holders of group A, but all vehicles with automatic transmission only. 3. Restricted to category A vehicles of the motor tricycle type or vehicles of the category B1 quadricycle type, with maximum authorised mass  ¥ 550 kg in both cases. 4. Restricted to A1 vehicles with cylinder capacity  ¤ 50 cubic centimetres restricted to a maximum design speed  ¤ 50 kilometres per hour. Model United Kingdom 3 (UK3) Issued in Great Britain from June 1990 to December 1996 Description: Pink and green model, folded. Only a part of it is the actual driving licence, the remainder is the counterpart. Table of equivalences Categories of model UK3 (Great Britain) Corresponding categories Notes A A B1 A 79 (  ¥ 550 kg), B1 1 B B, C1E 2 BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE P AM, A1 3 B1 (invalid carriages)  4 F, G, H, K, L Additional information: 1. Restricted to category A vehicles of the motor tricycle type or vehicles of the category B1 quadricycle type, with maximum authorised mass  ¥ 550 kg in both cases. 2. Holders of group A are entitled to drive D1 and D1E vehicles not for hire and reward (not for professional use, no paying passengers whether directly or indirectly) and C1E vehicles provided the combined weight of the trailer and the towing vehicle does not exceed 8,25 tonnes. 3. Restricted to A1 vehicles with cylinder capacity  ¤ 50 cubic centimetres restricted and restricted to a maximum design speed  ¤ 50 kilometres per hour. 4. National category, vehicles designed and constructed for the disabled, which are  ¤ 254 kg. Model United Kingdom 4 (UK4) Issued in Great Britain from January 1997 to March 2000 Description: Pink and green model, folded. Only a part of it is the actual driving licence, the remainder is the counterpart. Table of equivalences Categories of model UK4 (Great Britain) Corresponding categories Notes A1 A1 A A B1 A 79 (  ¥ 550 kg), B1 1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE P AM, A1 2 B1 (invalid carriages) F, G, H, K, P 3 Additional information: 1. Restricted to category A vehicles of the motor tricycle type or vehicles of the category B1 quadricycle type, with maximum authorised mass  ¥ 550 kg in both cases. 2. Restricted to A1 vehicles with cylinder capacity  ¤ 50 cubic centimetres and restricted to a maximum design speed  ¤ 50 kilometres per hour. 3. Issued only for those holding that entitlement prior to 12 November 1999. The period of models 4 and 5 is overlapping. Model United Kingdom 5 (UK5) Issued in Great Britain from July 1998 and before 19 January 2013 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The counterpart, on which convictions for traffic infringements are recorded, is issued separately. The period of issue of this model overlaps with the issue of model UK4 due to a stepwise introduction of the new model. Table of equivalences Categories of model UK5 (Great Britain) Corresponding categories Notes A1 A1 A A B1 A 79 (  ¥ 550 kg), B1 1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE P AM, A1 2 B1 (invalid carriages) F, G, H, K, P 3 Additional information: 1. Restricted to category A vehicles of the motor tricycle type or vehicles of the category B1 quadricycle type, (with maximum authorised mass  ¥ 550 kg in both cases). 2. Restricted to A1 vehicles with cylinder capacity  ¤ 50 cubic centimetres and restricted to a maximum design speed  ¤ 50 kilometres per hour. 3. Issued only for those holding that entitlement prior to 12 November 1999. Model United Kingdom 6 (UK6) Issued in Northern Ireland from 1 April 1999 and before 19 January 2013 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The counterpart, on which convictions for traffic infringements are recorded, is issued separately. Table of equivalences Categories model UK6 (Northern Ireland) Corresponding categories Notes A1 A1 A A B1 A 79 (  ¥ 550 kg), B1 1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE P AM, A1 2 B1(invalid carriages)  F, G, H, K  Additional information: 1. Restricted to category A vehicles of the motor tricycle type or vehicles of the category B1 quadricycle type (with maximum authorised mass  ¥ 550 kg in both cases). 2. Restricted to A1 vehicles with cylinder capacity  ¤ 50 cubic centimetres and restricted to a maximum design speed  ¤ 50 kilometres per hour. Model United Kingdom 7 (UK7) Issued in Gibraltar from 2 December 1990 to 15 January 1997 Description: Pink paper model with six pages issued in accordance with Annex I of Council Directive 80/1263/EEC (2). Table of equivalences Categories of model UK7 (Gibraltar) Corresponding categories A A, B1 79 (  ¤ 400 kg) tricycles only B B, B1 (quadricycles only) BE BE C C, C1 CE CE, C1E C1 BE, C, C1E, CE, and for holders of D category D1E and DE D D, D1 DE DE F, G, H, I, J, K  Model United Kingdom 8 (UK8) Issued in Gibraltar from 16 January 1997 to 24 August 2006 Description: Pink paper model with six pages issued in accordance with Annex I of Directive 91/439/EEC. Table of equivalences Categories of model UK8 (Gibraltar) Corresponding categories A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE F, G, H, I, J, K  Model United Kingdom 9 (UK9) Issued in Gibraltar from 15 August 2006 Description: Pink paper model with six pages issued in accordance with Annex I of Directive 91/439/EEC. As per Model UK 8 but front cover amended to reflect the accession of new Member States. Table of equivalences Categories of model UK9 (Gibraltar) Corresponding categories A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE F, G, H, I, J, K  MODELS ISSUED IN ICELAND Model Iceland 1 (Ã S1) Issued in Iceland from 12 April 1960 to 1981 Description: Green paper, laminated, with two pages. Table of equivalences Categories of model Ã S1 Corresponding categories Notes A A, B1 79 (  ¤ 400 kg) B B, BE, C1, C1E, D1, D1E C 1 D C, CE E D, DE Additional information: 1. The entitlement to drive category C of those licences refers only to professional driving of category B and/or E and has no relevance in view of Directive 91/439/EEC. Model Iceland 2 (Ã S2) Issued in Iceland from 1981 to 1 March 1988 Description: Pink paper, laminated, with two pages. Table of equivalences Categories of model Ã S2 Corresponding categories Notes A A, B1 79 (  ¤ 400 kg) B B, BE, C1, C1E, D1, D1E C 1 D C, CE E D, DE Additional information: 1. The entitlement to drive category C of those licences refers only to professional driving of category B and/or E and has no relevance in view of Directive 91/439/EEC. Model Iceland 3 (Ã S3) Issued in Iceland from 1 March 1988 to 31 May 1993 Description: Pink paper, laminated, with two pages. Table of equivalences Categories of model Ã S3 Corresponding categories Notes A A, B1 79 (  ¤ 400 kg) B B, BE, C1, C1E C 1 D C, CE E D, DE Additional information: 1. The entitlement to drive category C of those licences refers only to professional driving of category B and/or E and has no relevance in view of Directive 91/439/EEC. Model Iceland 4 (Ã S4) Issued in Iceland from 1 June 1993 to 14 August 1997 Description: Pink paper, laminated, with two pages. Table of equivalences Categories of model Ã S4 Corresponding categories Notes A A B B, BE C 1 D C, CE E D, DE Additional information: 1. The entitlement to drive category C of those licences refers only to professional driving of category B and/or E and has no relevance in view of Directive 91/439/EEC. Model Iceland 5 (Ã S5) Issued in Iceland since 15 August 1997 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. Table of equivalences Categories of model Ã S5 Corresponding categories A A B B BE BE C C CE CE D D DE DE MODELS ISSUED IN LIECHTENSTEIN Model Liechtenstein 1 (FL1) Issued in Liechtenstein from 1978 to 1993 Description: Blue paper model, Size A-5. Table of equivalences Categories of model FL1 Corresponding categories  AM A1 A1  A2 A A B1 B (for professional use) B B BE BE  C1  C1E C C CE CE D1 D1 D1E D1E D D DE DE F, G  Model Liechtenstein 2 (FL2) Issued in Liechtenstein from 1993 to April 2003 Description: Blue paper, size: A-5. Table of equivalences Categories of model FL2 Corresponding categories  AM A1 A1  A2 A A A2  79 (  ¤ 400 kg) B1 B B BE BE  C1  C1E C C CE CE D1 D1 D1E D1E D D DE DE F, G  Model Liechtenstein 3 (FL3) Issued in Liechtenstein since April 2003 Description: credit card format, EU model. Table of equivalences Categories of model FL3 Corresponding categories  AM A1 A1  A2 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE F, G, M  MODELS ISSUED IN NORWAY General remark for all models: All Norwegian driving licences have preprinted text in bokmÃ ¥l or nynorsk. The two forms of language have equal status. The words fÃ ¸rerkort and Norge show the text is in bokmÃ ¥l; fÃ ¸rarkort and Noreg indicate the nynorsk form. Model Norway 1 (N1) Issued in Norway from 23 April 1967 to 31 March 1979 Description: dark green cover, model folded in format A7, six pages. The word FÃ ¸rerkort or FÃ ¸rarkort is printed on the front cover. Table of equivalences Categories of model N1 Corresponding categories Klasse 1 AM, A1, B, BE Klasse 2 AM, A1, B, BE Klasse 3 AM, A Klasse 4  Additional information: This model is valid until the holder's 100th birthday, provided the licence has a period of validity of 10 years and was valid on 2 April 1982. National authorities recommend holders to exchange into model N4 prior to driving abroad or to carry with them in addition a certified translation or an international driving permit in accordance with the Vienna 1968 Convention on Road Traffic. Model Norway 2 (N2) Issued in Norway from 1 April 1979 to 1 March 1989 Description: bright pink paper model encased in clear plastic, two pages. Licences issued after July 1985 carry the date of first issue of any driving licence to the holder (FÃ ¸rste fÃ ¸rerkort). Table of equivalences Categories of model N2 Corresponding categories Notes A AM, A A + Klasse A gjelder bare lett motorsykkel AM, A1 1 B B 2 BE BE 3 C C CE CE D D DE DE A + Klasse A gjelder bare beltemotorsykkel  T  Additional information: 1. The stamp with the restricting text is on the reverse of the driving licence. 2. Entitlement stamped on the reverse of the driving licence became invalid on 1 January 2002 onward. 3. Holders of driving licences of klasse 1 or 2 issued prior to 1 April 1979, and subsequently exchanged for an N2 model in category BE, are additionally entitled to drive vehicles in categories AM and A1. Model Norway 3 (N3) Issued in Norway from 1 March 1989 to 31 December 1997 Description: bright pink and grey paper model encased in clear plastic, two pages. Table of equivalences Categories of model N3 Corresponding categories Notes A AM, A A + Klasse A gjelder bare lett motorsykkel AM, A1 1 A1 AM, A1 2 B B 3 BE BE 4 B1 B1 C C CE CE C1 C1 5 C1E C1E 5 D D DE DE D1 D1 6 D1E D1E 6 D2 D1 D2E D1E A + Klasse A gjelder bare beltemotorsykkel  S  T  Additional information: 1. The stamp with the restricting text is on the reverse of the driving licence. 2. Category A1 was introduced on 1 January 1997. 3. Entitlement stamped on the reverse of the driving licence became invalid on 1 January 2002 onward. 4. Holders of driving licences of klasse 1 or 2 issued prior to 1 April 1979, and subsequently exchanged for an N2 model or/and a N3 model in category BE, are additionally entitled to drive vehicles in category A1. 5. Categories C1 and C1E were introduced on 1 January 1997. 6. Categories D1 and D1E were introduced on 1 January 1997 and replaced categories D2 and D2E introduced in 1989. Model Norway 4 (N4) Issued in Norway since 1 January 1998 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. Table of equivalences Categories of model N4 Corresponding categories Notes A AM, A2, A A1 AM, A1 B B BE BE B1 B1 C C CE CE C1 C1 C1E C1E D D DE DE D1 D1 D1E D1E M AM 1 S, T  Additional information: 1. The national category M comprises all mopeds as defined in Article 4(2) of Directive 2006/126/EC. The entitlement might be restricted to two-wheel mopeds, and three-/four-wheel mopeds with an unladen mass not exceeding 150 kilograms, i.e. M 145 or M 146. The entitlement might otherwise be restricted to any three-/four-wheel moped only, i.e. M 147. (1) Council Directive 91/439/EEC of 29 July 1991 on driving licences (OJ L 237, 24.8.1991, p. 1). (2) First Council Directive 80/1263/EEC of 4 December 1980 on the introduction of a Community driving licence (OJ L 375, 31.12.1980, p. 1).